--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


FOR


NUTRA SA, LLC
a Delaware limited liability company

 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
NUTRA SA, LLC




NutraCea, a California corporation (“NutraCea”), and AF Bran Holdings-NL LLC and
AF Bran Holdings LLC, in each case, a Delaware limited liability company
(collectively, “AF”), agree, effective as of __________________________, 2010
(the “Effective Date”), as follows:


ARTICLE I
Background and Purpose.


1.1           Certificate.  On or about January 14, 2008, a Certificate of
Formation for Nutra SA, LLC, a limited liability company formed under the laws
of the State of Delaware (“Company”), was filed with the office of the Delaware
Secretary of State.


1.2           Original Operating Agreement.  Effective as of January 14, 2008, a
limited liability agreement of the Company was adopted and approved by NutraCea
as the sole member of the Company for the regulation of the Company under the
Act (“Original Agreement”).


1.3           Additional Member; Manager Managed.  As of the Effective Date, the
Company admitted AF as an additional Member. The Members intend that the Company
be Manager managed.


1.4           Amend and Restate Operating Agreement.  The Members desire to
amend and restate the Original Agreement in its entirety; and to enter into this
Agreement to govern the organization and operation of the Company and the scope
and conduct of its business from and after the Effective Date.


1.5           Adoption of Agreement.  The Members hereby adopt and approve this
Amended and Restated Operating Agreement for the Company under the Act upon the
terms set forth herein.


1.6           Other Agreement.  The Company, AF, Irgovel and NutraCea are
parties to a Membership Interest Purchase Agreement dated December ___, 2010
(“Purchase Agreement”) and an Investor Rights Agreement of even date herewith
(“Investor Rights Agreement”).  The parties hereto acknowledge and agree that
the Company, Irgovel, AF and NutraCea have obligations to each other pursuant to
the Purchase Agreement and the Investor Rights Agreement and that nothing
contained herein shall limit such rights and obligations thereunder.


1.7           Defined Terms.  Capitalized terms used herein that are not defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.


1.8           Currency.  Unless specifically provided otherwise herein, all
references to monetary units shall refer to the currency of the United States of
America.

 
1

--------------------------------------------------------------------------------

 

ARTICLE II
Certain Definitions.


The following terms shall have the meanings set forth below unless the context
requires otherwise:


“Act” means the Delaware Limited Liability Company Act, Delaware Code Annotated
Title 6, Sections 18-101 through 18-1109, as amended from time to time and any
corresponding provisions of succeeding law.


“AF” has the meaning set forth in the Preamble hereto.


“AF Designees” has the meaning set forth in Section 6.2.1(a).


“Affiliate” means (i) any individual, partnership, corporation, trust or other
entity or association, that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, or that holds a substantial beneficial interest in a Person, or (ii) any
relative or spouse of any person who holds a substantial beneficial interest in
a Person.  The term “control,” as used above, means, with respect to a
corporation or limited liability company, the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting rights attributable to
the controlled corporation or limited liability company and, with respect to any
individual, partnership, trust, other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.


“Agreement” means this Amended and Restated Limited Liability Company Agreement
of Nutra SA, LLC, as amended.


“Annual Budget” means the annual operating budget of the Company and its
Subsidiaries that the Management Committee approves for each calendar year in
accordance with Section 6.2.5.


“Approved Sale” has the meaning set forth in Section 16.1


“Assignee” means a person who has acquired a beneficial interest in the Company
who has not, as of the relevant time, been admitted as a substitute Member in
accordance with the requirements of this Agreement.


“Authorized Unit” has the meaning set forth in Section 5.1.


“Bankruptcy”  means, with respect to any Person, any of:  (a) the filing of an
application by such Person for, or its consent to, the appointment of a trustee,
receiver, or custodian of such Person’s assets: (b) the entry of an order for
relief with respect to such Person in proceedings under the United States
Bankruptcy Code, as amended or superseded from time to time; (c) the making by
such Person of a general assignment for the benefit of creditors; (d) the entry
of an order, judgment, or decree by any court of competent jurisdiction
appointing a trustee, receiver, or custodian of the assets of such Person unless
the proceedings and the person appointed are dismissed within ninety (90) days;
or (e) the failure by such Person generally to pay his or her debts as the debts
become due within the meaning of Section 303(h)(1) of the United States
Bankruptcy Code, as determined by the Bankruptcy Court, or the admission in
writing of such Person of its inability to pay its debts as they become
due.  “Bankruptcy”, however, does not mean the NutraCea Bankruptcy, unless so
specified.

 
2

--------------------------------------------------------------------------------

 

“Brazilian Loan” has the meaning set forth in the Purchase Agreement.


“Business” has the meaning set forth in Section 3.6.


“Business Day” means any day other than a Saturday, Sunday or a day upon which
banking institutions are authorized or required by law or executive order to be
closed in the City of New York, New York.


“Capital Account” means an account initially reflecting the Capital Contribution
of a Member which the Company establishes and maintains for such Member pursuant
to Section 4.3.


“Capital Contributions” means, with respect to any Member, the total amount of
cash and the Fair Market Value of any other property contributed to the capital
of the Company by such Member.  Notwithstanding anything herein to the contrary,
the parties hereto agree that (i) NutraCea shall be deemed to have made a
Capital Contribution to the Company on the day immediately before the Effective
Date in an aggregate amount equal to Eighteen Million Dollars ($18,000,000),
(ii) AF’s Capital Contributions shall include the total cash purchase price paid
by AF to NutraCea to purchase Units from NutraCea pursuant to Section 2.1(a),
Section 2.1(b) and, if applicable, Section 2.2(b) and Section 2.2(c) of the
Purchase Agreement and (iii) NutraCea’s Capital Contributions shall not include
any amount that NutraCea pays to the Company to purchase additional Units
pursuant to Section 2.1(d) or, if applicable, Section 7.7 of the Purchase
Agreement (notwithstanding that NutraCea will receive additional Units in
exchange therefor) and NutraCea’s Capital Contribution total shall not be
reduced as a result of any purchase by AF of Units from NutraCea pursuant to
Section 2.1(b) of the Purchase Agreement.


“Capital Expenditure” has the meaning set forth in the Purchase Agreement.


"Capital Transaction" means (i) the sale, lease, exchange, condemnation,
casualty or other disposition of the Company’s or Subsidiaries business or
capital assets, whether voluntary or involuntary, and (ii) any financing or
refinancing of the Company’s or Subsidiaries assets or other Company borrowing;
except for (a) credit purchases of goods and services on a current basis and in
the ordinary course of business, (b) the Brazilian Loan and (c) any other
financing or refinancing by a Subsidiary the proceeds of which are primarily
used for capital improvements and expansion by the Subsidiary.


“Certificate” and “Certificate of Formation” means the Certificate of Formation
for the Company, as originally filed with the Delaware Secretary of the State
pursuant to Section 18-201 of the Act.


“Change of Control” means (a) a sale, lease or other transfer of all or
substantially all of the assets of the Company (which, for purposes of this
definition, shall include the assets of its Subsidiaries), (b) a reorganization,
merger or consolidation of the Company or Irgovel with or into any other Person,
or an acquisition of the Company or Irgovel effected by an exchange of
outstanding securities of the Company or Irgovel, in which transaction or series
of related transactions the holders of Units or Irgovel securities outstanding
immediately prior to such transaction no longer retain (either by such Units or
Irgovel securities remaining outstanding or by such Units or Irgovel securities
being converted into voting securities of the surviving entity) after such
transaction at least fifty percent (50%) of the total Voting Power represented
by the voting securities of the Company or such surviving entity outstanding
immediately after such transaction or series of transactions, or (c)  any sale
of voting control or other transaction similar to those described in clause (b)
above following which the Company’s Members immediately prior to such
transaction no longer hold effective control of the Company following such
transaction, whether through voting power, ownership, ability to elect Manager
or the Management Committee, or otherwise.

 
3

--------------------------------------------------------------------------------

 

“Charter Documents” means, with respect to any Person, such Person’s formation
or other governing documents, including but not limited to, as applicable, its
certificate or articles of incorporation, by-laws, certificate or articles of
organization or formation, operating agreement, limited liability company
agreement, certificate of limited partnership, certificate of formation and
partnership agreement.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
the provisions of succeeding law, and to the extent applicable, the Treasury
Regulations.  A reference to a specific section of the Code refers not only to
that specific section but any corresponding provisions of any federal tax
statute enacted after the date of this Agreement, as such specific section or
corresponding provisions are in effect on the date of application of this
Agreement containing such reference.


“Company” has the meaning set forth in Section 1.1.


“Company Loss” has the meaning set forth in Section 9.5.


“Company Rep” has the meaning set forth in Section 9.5.


“Competing Business” means any of the activities constituting the Business in
which any Person or division of any Person may engage within all or any part of
Brazil.


“Confidential Information” has the meaning set forth in Section 5.8.3.


“Conversion” has the meaning set forth in the Investor Rights Agreement.


“Demand Request” has the meaning set forth in the Investor Rights Agreement.


“Designees” has the meaning set forth in Section 6.2.1(a).


“Disposition Closing” has the meaning set forth in Section 10.6.


“Disposition Event” means, with respect to any Member, the death, Bankruptcy or
dissolution (other than dissolution following or in connection with a Transfer
permitted pursuant to ARTICLE IX) of such Member.


“Distributable Cash” means, as of any date of determination with respect to each
of the Company and its Subsidiaries taken as a whole, except as otherwise
mutually agreed between AF and NutraCea, the positive amount, if any, of the
excess of such Persons’ current assets determined in accordance with GAAP over
the sum of (i) One Hundred Twenty Percent (120%) of the amount of such Persons’
current liabilities determined in accordance with GAAP, (ii) amounts which are
clearly earmarked to be disbursed within the sixty (60) days following such date
of determination to pay for Capital Expenditures, (iii) amounts which are
clearly earmarked to be disbursed within the sixty (60) days following such date
of determination to repay items of such Persons’ funded indebtedness, (iv) an
additional amount reasonably determined by AF and NutraCea for any pending
litigation as of such date against the Company or any of its Subsidiaries and
(v) any additional amount that the Company reasonably requires to avoid
incurring an Event of Default (as defined in the Purchase Agreement) upon the
completion of such Distribution.

 
4

--------------------------------------------------------------------------------

 

“Distribution”, “Distribute” and “Distributed” means the transfer of money or
property by the Company to the Members without consideration.


“Drag Along Response Date” has the meaning set forth in Section 16.6.


“Drag Along Trigger Date” means the earliest to occur of the following (i) the
fourth (4th) anniversary of the Effective Date or (ii) if an Event of Default
occurs, the second (2nd) anniversary of the Effective Date, or (iii) if NutraCea
makes a Roll Up Postponement Election (as defined in the Investor Rights
Agreement), the date that that is thirty seven (37) months after the Effective
Date.


“Economic Interest” means a Member’s share, or Economic Interest Owner’s share,
of the Company’s Taxable Net Income, Taxable Net Loss, and/or Distributions of
the Company’s assets pursuant to this Agreement and the Act, but shall not
include any other rights of a Member, including, without limitation, the right
to vote or participate in the management, or any right to information concerning
the business and affairs of the Company.


“Economic Interest Owner” means the owner of an Economic Interest (i) who has
not been admitted as a Member in accordance with the requirements of this
Agreement, or (ii) whose Membership Interest (but not that Member’s Economic
Interest) has terminated.


“Effective Date” has the meaning set forth in the Preamble hereto.


“Eligible Preemptive Interests” has the meaning set forth in Section 15.2.


“Event of Default” has the meaning set forth in the Purchase Agreement.


“Exercise Period” has the meaning set forth in Section 9.4.2.


“Fair Market Value” of any asset as of any date means the purchase price which a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm’s length transaction; provided, however, that the Fair Market
Value of any securities listed on any national securities exchange or quoted on
the NASDAQ Stock Exchange (the “Nasdaq”) or the over the counter market, such
amount as determined based upon the dollar volume-weighted average of the
closing prices of the sales of securities of the type in question, on all
securities exchanges on which such securities may at the time be listed, or, if
there have been no sales on any such exchange on any day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of such
day, or, if on any day such securities are not so listed, the average of the
representative bid and asked prices quoted on the Nasdaq as of 4:00 P.M., New
York time, or, if on any day such securities are not quoted on the Nasdaq, the
average of the highest bid and lowest asked prices on such day in the domestic
over the counter market as reported by the National Quotation Bureau, LLC or any
similar successor organization, in each such case averaged over a period of 30
consecutive Business Days prior to such day.

 
5

--------------------------------------------------------------------------------

 

“Fiduciary Duties” has the meaning set forth in Section 6.4.


“Fiscal Year” means each year ended on December 31, or other fiscal year of the
Company.


“Former Member” has the meaning set forth in Section 10.1.


“Former Member’s Interest” has the meaning set forth in Section 10.1.


“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor), consistently applied, as such principles exist
from time to time.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, any governmental authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision thereof, and any tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.


“Initial Public Offering” means an underwritten offering of common equity
securities of the Company (including a Successor Corporation) pursuant to a
registration statement under the Securities Act, or any similar document if such
offering is conducted outside the United States, having an aggregate gross
offering price of at least Fifty Million Dollars ($50,000,000), and (b) after
which such securities are traded on a securities exchange approved by a
Super-Majority of the Management Committee (or, following an Event of Default,
the approval of the Management Committee acting in accordance with Section
6.2.2).


“Interest Purchase Notice” has the meaning set forth in Section 15.2.


“Investor Indemnified Party” has the meaning set forth in the Purchase
Agreement.


“Investor Rights Agreement” has the meaning set forth in Section 1.6.


“Interest Sale Election Period” has the meaning set forth in Section 15.2.


“Interest Sale Notice” has the meaning set forth in Section 15.2.


“Investor Fee” has the meaning set forth in the Purchase Agreement.

 
6

--------------------------------------------------------------------------------

 

“Irgovel” means Industria Riograndese de Oleos Vegetais Ltda, a limited
liability company organized under the laws of the Federative Republic of Brazil.


“Majority in Interest of the Members” means one or more Percentage Interests of
the Members which exceed fifty percent (50%) of the aggregate of all Percentage
Interests held by all Members; provided, that following an Event of Default,
“Majority in Interest” means one or more Members which hold, in the aggregate,
in excess of seventy five percent (75%) of the aggregate of all Units held by AF
and its Assignees.


“Management Committee” initially means a five (5) person committee, unless a
different number is authorized in accordance with Section 6.2, and shall
comprise such successors and replacements as may be selected from time to time
pursuant to Section 6.2.1 of this Agreement.


“Manager” means W. John Short, for so long as he is a duly appointed Manager
pursuant to Section 6.1, and each other Person from time to time added as a
Manager in accordance with the terms hereof.


“Member” means any Person holding Units that has been admitted to the Company as
a Member with the approval of the Manager and the Management Committee or is an
Assignee who has become a Member in accordance with ARTICLE IX.


“Membership Interest” means a Member’s entire interest in the Company including
the Member’s Economic Interest, the right to vote on or participate in the
management, and the right to receive information concerning the business and
affairs of the Company.


“Nasdaq” has the meaning set forth in the definition of Fair Market Value.


“New Securities” has the meaning set forth in Section 15.1.


“Non-Competing Business” means any business that is not a Competing Business.


“Non-Transferring Member” has the meaning set forth in Section 9.4.


“NutraCea” has the meaning set forth in the Preamble hereto.


“NutraCea Bankruptcy”  means the Chapter 11 Case No. 2:09-bk-28817-CGC, in the
United States Bankruptcy Court for the District of Arizona, in which NutraCea
was the debtor and debtor-in-possession.


“NutraCea Designees” has the meaning set forth in Section 6.2.1(a).


“Observer” has the meaning set forth in Section 6.2.6.


“Original Agreement” has the meaning set forth in Section 1.2.


“Participating Member” has the meaning set forth in Section 9.5.

 
7

--------------------------------------------------------------------------------

 

“Participation Rights Transfer Costs” has the meaning set forth in Section 9.5.
 
“Percentage Interest” means, with respect to each Unit Holder, the product of
(a) 100 and (b) the quotient obtained by dividing (i) the number of Units held
by a Member by (ii) the total number of Units then outstanding.


“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Authority or any other form of entity.


“Presenting Member” has the meaning set forth in Section 5.8.2.


“Proposed Buyer” has the meaning set forth in Section 16.1.


“Purchase Agreement” has the meaning set forth in Section 1.6.


“Purchasing Member” has the meaning set forth in Section 9.4.4.


“Regulatory Allocation” has the meaning set forth in Section 8.8.


“Related Documents” shall mean the Purchase Agreement, the Investor Rights
Agreement, the License Agreement and any other document entered into or
delivered in connection with the transactions contemplated herein or therein.


“Remaining Member” has the meaning set forth in Section 10.1.


“Restructured Person” has the meaning set forth in Section 17.19.


“Sale Deadline” has the meaning set forth in Section 9.4.5.


“Sale Notice” has the meaning set forth in Section 16.1.


“Securities Act” means the Securities Act of 1933, or any similar federal
statute, and the rules and regulations of the SEC thereunder, all as of the same
shall be in effect at the time.  References to a particular section of the
Securities Act of 1933 shall include a reference to the comparable section, if
any, of any such similar successor federal statute.


“Selling Member” has the meaning set forth in Section 9.5.


“Shared Employee” has the meaning set forth in Section 6.14.


“Subsidiary” means, for all purposes hereunder other than Section 6.2.5, any
Person of which more than Fifty Percent (50%) of the Voting Power is owned or
controlled by the Company at any date of determination, either directly or
through other Subsidiaries.  Solely for purposes of Section 6.2.5, “Subsidiary”
means any Person of which, directly or indirectly, (i) more than Fifty Percent
(50%) of the Voting Power is owned or controlled by the Company, (ii) the
Company may appoint a majority of the members of the Person’s board of
directors, (iii) the Company may appoint a majority of the Person’s executive
officers, or (iv) the Company is one of the three (3) largest holders of equity
interests.

 
8

--------------------------------------------------------------------------------

 

“Successor Corporation” has the meaning set forth in Section 17.2.


“Super-Majority in Interest” means one or more Members which hold, in the
aggregate, in excess of seventy five percent (75%) of the aggregate of all
Percentage Interests held by Members.


“Super-Majority of the Management Committee” means (i) so long as the Management
Committee is comprised of five (5) individuals, four (4) of the five (5) members
of the Management Committee, and (ii) at any time when the Management Committee
is expanded pursuant to Section 6.2, a number of members of the Management
Committee that is (a) equal to a majority of such members and (b) includes at
least one (1) AF Designee and one (1) NutraCea Designee.


“Taxable Net Income and Taxable Net Loss” means the income, gain, loss,
deductions and credits of the Company in the aggregate or separately, as
appropriate, determined by certified public accountants for the Company and in
accordance with United States generally accepted accounting principals,
consistently applied, at the close of each Fiscal Year, reflected on the
Company’s information tax return filed for federal income tax purposes.


“Transfer” or “Transferred” means any direct or indirect sale, assignment,
transfer, conveyance, pledge, hypothecation, or other disposition voluntarily or
involuntarily, by operation of law, with or without consideration, or otherwise
(including, without limitation, by way of intestacy, will, gift, bankruptcy,
receivership, levy, execution, charging order or other similar sale or seizure
by legal process) of all or any portion of any Membership Interest; provided,
that in no event shall the lien and related rights provided to the unsecured
creditors pursuant to the NutraCea Bankruptcy be considered a “Transfer”
hereunder.


“Transferring Member” has the meaning set forth in Section 9.4.


“Transferred Membership Interest” has the meaning set forth in Section 9.4.


“Transfer Notice” has the meaning set forth in Section 9.4.1.


“Units” means a portion of a Membership Interest of a Member.  Each Unit shall
represent an equal portion of the total Percentage Interests held by all
Members, and the number of Units held by each Member shall be set forth on
Exhibit A, as amended from time to time.  Units repurchased or redeemed by the
Company shall terminate and no longer exist.


“Unit Holder” means a Member owning a Unit.


“Unreturned AF Capital Contributions” means, as of any date of determination,
the total (but not less than zero) of (i) the product of (a) the number two (2)
and (b) the Capital Contributions of AF, less (ii) the aggregate amount of
Distributions paid to AF in respect of AF’s Units pursuant to Section 7.2 (but
not less, for purposes of clarity, the Investor Fee).

 
9

--------------------------------------------------------------------------------

 

“Unreturned NutraCea Capital Contributions” means, as of any date of
determination, the total (but not less than zero) of (i) the product of (a) the
number two (2) and (b) the excess of (x) the Capital Contributions of NutraCea,
over (y) the aggregate purchase price paid by AF to NutraCea to purchase Units
from NutraCea pursuant to Section 2.1(a), if applicable, Section 2.2(b) of the
Purchase Agreement, and, if applicable, Section 2.2(c) of the Purchase
Agreement, less (ii) the aggregate amount of Distributions paid to NutraCea in
respect of NutraCea’s Units pursuant to Section 7.2.


“Unreturned Capital Contributions” means, as applicable, the Unreturned AF
Capital Contributions and the Unreturned NutraCea Capital Contributions.


“Voting Power” means with respect to any Person, the power to vote for or
designate members of the board of directors, management committee, the manager
or a similar Person or group, whether exercised by virtue of the record
ownership of securities, under a close corporation, a limited liability company
agreement, partnership agreement or similar agreement or under an irrevocable
proxy.


ARTICLE III
Organization of the Company


3.1           Formation.  The Members have formed a limited liability company
under the Act.  This Agreement controls all rights and obligations of the
Members, Economic Interest Owners and Managers, as such, to the fullest extent
permitted by law.


3.2           Name.  The name of the Company shall be “Nutra SA, LLC.”  The
Company may conduct business under that name or upon compliance with applicable
laws, any other name that the Manager, with the prior approval of the Management
Committee, deems appropriate or advisable.  The Company’s name shall be the
exclusive property of the Company and no Member shall have any rights in the
name or any derivations thereof.


3.3           Term.  The term of the Company will commence on the date of the
filing of the Certificate and shall terminate as provided under ARTICLE XII.


3.4           Office and Agent.


3.4.1        Registered Office.  The Company shall continuously maintain a
registered agent in the State of Delaware as required by Section 18-104(a)(2) of
the Act. The initial registered office of the Company shall be 2711 Centerville
Road, Suite 400, Wilmington, DE.  The initial registered agent shall be
Corporation Service Company.  The Manager, with consent of the Management
Committee, may change the registered office and/or the registered agent at any
time and from time to time, as permitted under the Act, upon prior written
notice to the Members.


3.4.2        Other Offices.  The principal office of the Company shall be
located at NutraCea’s corporate offices in Scottsdale, Arizona, or such location
as the Manager, with the approval of the Management Committee, may
determine.  The Company also may have such other offices anywhere within and
without the State of California, as the Manager, with approval of the Management
Committee, from time to time may determine.

 
10

--------------------------------------------------------------------------------

 

3.5           Purpose of the Company. The purpose of the Company is to (i) to
own, hold and divest of equity securities of Irgovel and other Subsidiaries of
the Company and (ii) take such other activities incidental to the foregoing and
not prohibited under the terms of this Agreement or applicable law or
regulation.  At all times from and after the date of this Agreement, the Company
shall not engage in any business or other activities other than the foregoing.


3.6           Purpose of Irgovel and Other Subsidiaries.  The purpose of the
Irgovel and each other Subsidiary of the Company is to (i) own, manage, design,
develop and operate facilities in Brazil for the production of (a) rice bran
oil, (b) stabilized rice bran for use in the production of rice bran oil, and
(c) the first stage rice bran oil derivative components lecithin, fatty acids
and animal and human food grade defatted rice bran and (ii) take such other
activities incidental to the foregoing and not prohibited under the terms of
this Agreement or applicable law or regulation (the “Business”). At all times
from and after the date of this Agreement, neither the Company nor any
Subsidiary of the Company shall engage in any business or other activities other
than the Business. Without limiting the generality of the foregoing, the
Business shall not include the production of any rice bran oil derivative
products other than those specified in Section 3.6(i)(c) above.


ARTICLE IV
Capital Contributions; Percentage Interest and Units.


4.1           Initial Capital Contributions.  Prior to the Effective Date,
NutraCea has made or shall be deemed to have made a total of $18,000,000 in
Capital Contributions to the Company and received therefore a total of 9,000,000
Units. Contemporaneously with the execution of this Agreement, AF will acquire
Units from NutraCea and the Company and NutraCea will acquire Units from the
Company, in each case as set forth in the Purchase Agreement.  Following such
acquisitions, the Company’s books and records will reflect that each Member has
the Capital Contributions set forth opposite each Member’s name on Exhibit A
attached hereto, which Exhibit A shall be revised to reflect changes to the
Member’s Capital Contributions in accordance with the terms hereof.
 
4.2           Percentage Interests.  As of the date hereof after giving effect
to the transactions described in Section 4.1, the Members shall own the number
of Units and have the Percentage Interests set forth opposite each Member’s name
on Exhibit A, which Exhibit A shall be revised to reflect any additional Units
from time to time sold or acquired by the Members.


4.3           Capital Accounts.  The Company shall establish an individual
Capital Account for each Member.  The Company shall determine and maintain each
Capital Account in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv). Each Member’s Capital Account shall initially be credited
with the Capital Contribution made by such Member pursuant to Section 4.1.  If a
Member transfers the Member’s Membership Interest in accordance with this
Agreement, such Member’s Capital Account shall carry over to the new owner of
such Membership Interest pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(1).


4.4           Additional Capital Contributions. Except and solely to the extent
required by the Purchase Agreement and Section 7.5 below, no Member shall have
any obligation to make additional Capital Contributions to, or acquire
additional Units from, the Company.

 
11

--------------------------------------------------------------------------------

 

4.5           Loans.   In the event additional capital is necessary to meet
operating expenses and capital expenditures or as otherwise reasonably
determined by the Manager, the Manager, from time to time, may obtain loans to
the Company from third parties or Members for all or a portion of such cash
needs with and subject to the prior approval of the Management Committee and as
set forth in Section 6.2.4.  Such loans may be unsecured or secured by all or a
portion of the Company’s assets.  Any loan from a Member shall be subject to the
requirements of Section 5.6.


4.6           Return of Capital Contribution.  Except as provided in the
Purchase Agreement, no time is agreed upon as to when the Capital Contributions
of the Members are to be returned or whether the Capital Contributions of the
Members will be returned.  Subject to Section 7.2, the Members shall not have
the right to withdraw or demand return of their Capital Contributions nor shall
the Members have the right to demand and receive property other than cash in
return for their Capital Contributions.


ARTICLE V
Units; Members.


5.1           Classes of Members.   The Company has the authority to issue a
total of Thirteen Million (13,000,000) Units (“Authorized Units”).  No
additional class or series of Units and no increase or decrease in the amount or
type of Authorized Units may be made without the prior written consent of AF and
NutraCea.  Any Membership Interests in the Company shall be represented by
Units. The Members shall have the rights of Members as provided herein.


5.2           Admission of Additional Members.  Other than substitute Members
admitted pursuant to ARTICLE IX, additional Members may be admitted to the
Company, only with the consent of the Manager and the Management Committee
(which shall, prior to an Event of Default, require consent by action of a
Super-Majority of the Management Committee and, following an Event of Default,
require consent acting in accordance with Section 6.2.2.  Any additional Members
shall obtain Units and Membership Interests and will participate in the
management, Taxable Net Income, Taxable Net Losses, and Distributions of the
Company on such terms as are set forth herein.  Substitute Members and assignees
of Members may be admitted only in accordance with ARTICLE IX.  Upon admission
of a new or substitute Member, this Agreement shall be amended to set forth the
name, Capital Contribution, number of Units and Percentage Interest of the new
Member and the new Member shall enter into this Agreement as amended, subject to
the following:


5.2.1        Compliance with Law.  The admission must comply with all applicable
state and federal securities and all other applicable laws; and


5.2.2        Agreement.  Each additional Member shall agree to be bound by the
terms of this Agreement.


5.3           Withdrawals or Resignations.  No Member may withdraw or resign
from the Company, whether as a result of the Bankruptcy of such Member or as
result of any other events specified in Section 18-304 of the Delaware Act.  So
long as a Member continues to own or hold any Units, such Member will not have
the ability to resign as a Member prior to the dissolution and winding up of the
Company and any such resignation or attempted resignation by a Member prior to
the dissolution or winding up of the Company will be null and void.  When any
Person who is a Member ceases to own or hold any Units, such Person will no
longer be a Member.

 
12

--------------------------------------------------------------------------------

 

5.4           Payments to Members.  Except (i) as approved in writing by a
Super-Majority of the Management Committee or included in an annual budget
approved by the Management Committee in accordance with Section 6.2.5, (ii) as
specified in this Agreement or any other Related Document, or (iii) as otherwise
provided in an agreement between the Company and the Member that has been
approved by a Super-Majority of the Management Committee, no Member or Affiliate
of a Member is entitled to remuneration for services rendered or goods provided
to the Company.


5.5           Intentionally Deleted.


5.6           Loans and Other Transactions with the Company.  With the express
prior approval of a Super-Majority of the Management Committee, a Member may
loan money to the Company on terms and conditions so approved.  No such loan
shall constitute a Capital Contribution or increase the Percentage Interest of
the lending Member.  Notwithstanding the foregoing, following an Event of
Default, the Management Committee acting in accordance with Section 6.2.2 shall
have the authority to approve such a loan, so long as such loan contains terms
and conditions representative of an arm’s-length transaction.


5.7           Meetings of Members.  Except as required by applicable law, no
annual or regular meetings of the Members are required.  However, if meetings
are held, then such meetings shall be held in accordance with this Section 5.7
and applicable law.


5.7.1        Place of Meetings.  Meetings of Members shall be held at any place
stated in any proper notice of meeting.


5.7.2        Power to Call Meetings.  Meetings of the Members may be called by
the Manager, any two (2) members of the Management Committee or by any Member
holding twenty five percent (25%) or more of the total Units then outstanding,
for the purpose of addressing any matters on which the Members may vote.


5.7.3        Notice of Meetings.


(a)           Whenever Members are required or permitted to take any action at a
meeting, a written notice of the meeting shall be given not less than ten (10)
Business Days nor more than sixty (60) days before the date of the meeting to
each Member entitled to vote at the meeting; provided that each Member shall be
able to waive the notice requirements hereof in whole or part.  The notice shall
state the place, date and hour of meeting and shall set forth in reasonable
detail the business to be transacted at such meeting.  No other business may be
transacted at such meeting, unless AF and NutraCea are present at the meeting
and each approves such other business.


(b)           Notice of a Members’ meeting shall be given either personally or
by mail or other means of written communication, addressed to the Member at the
address of Member appearing on the books of the Company or given by the Member
to the Company for the purpose of notice.  The notice or report shall be deemed
to have been given at the time when delivered personally or deposited in the
mail or sent by other means of written communication.

 
13

--------------------------------------------------------------------------------

 

(c)           Upon written request to the Manager by any Person(s) entitled to
call a meeting of the Members, the Manager shall immediately cause notice to be
given to the Members entitled to vote that a meeting will be held at a time
requested by the Person(s) calling the meeting, not less than ten (10)
Business  Days nor more than sixty (60) days after the receipt of the
request.  If the notice is not given within five (5) days after the receipt of
the request, the Person(s) entitled to call the meeting may give the notice.


(d)           When a Members’ meeting is adjourned to another time or place,
except as provided in the last sentence of this paragraph, notice need not be
given of the adjourned meeting if the time and place thereof are announced at
the meeting at which the adjournment is taken.  At the adjourned meeting, the
Company may transact any business that may have been transacted at the original
meeting.  If the adjournment is for more than forty-five (45) days, or if after
the adjournment a new record date is fixed for the adjourned meeting, a notice
of the adjourned meeting shall be given to each Member of record entitled to
vote at the meeting.


5.7.4        Action without a Meeting.  Any action that may be taken at any
meeting of the Members may be taken without a meeting if a written consent
setting forth the action so taken is executed and delivered to the Company by
Members having not less than the minimum number of votes that would be necessary
to authorize or take that action at a meeting at which all Members entitled to
vote thereon were present and voting; provided, however, that written notice of
the intention to take such action shall be delivered (along with the form of
written consent that is to be executed in connection with the taking of such
action) to all the Members at least ten (10) Business Days prior to taking any
such action by written consent.


Any Member giving a written consent, or the Member’s proxy holder, may revoke
the consent by a writing received by the Company prior to the time that the
written consents of Members having the minimum number of votes that would be
required to authorize the proposed action have been filed with the Company, but
may not do so thereafter.  Such revocation is effective upon its receipt at the
office of the Company.


5.7.5        Proxies.  The use of proxies in connection with this Section 5.7
will be governed in the same manner as in the case of corporations formed under
the Delaware General Corporation Law.


5.8           Business Activities of Members; Confidentiality.


5.8.1        Non-Competing Business.  The Members and their Affiliates may
engage or invest in, independently or with others, any business activity
relating to a Non-Competing Business. Neither the Company nor any other Member
shall have any right in or to such other ventures or activities or to the income
or proceeds derived therefrom.  The Members, as such, shall not be obligated to
present any investment opportunity or prospective economic advantage to the
Company, even if the opportunity is of the character that, if presented to the
Company, could be taken by the Company relating to a Non-Competing
Business.  Each Member hereby waives any and all rights and claims which it may
otherwise have against the other Members and their officers, directors,
shareholders, partners, members, managers, agents, employees, and Affiliates as
a result of any of such activities.

 
14

--------------------------------------------------------------------------------

 

5.8.2        Competing Business.  Neither NutraCea, nor any of NutraCea’s
Affiliates, nor AF shall directly or indirectly own, manage, operate, control or
participate in the operation of any Competing Business, whether independently or
with others, unless expressly approved in writing in advance by the Member(s)
other than the Presenting Member (as defined below).  NutraCea and, in the event
that AF is intended to invest in such opportunity, AF, as such, shall be
obligated to present any investment opportunity or prospective economic
advantage to the Company relating to a Competing Business (such Member
presenting the opportunity on behalf of itself or, as applicable, it Affiliates,
the “Presenting Member”).  However, if the Member(s) other than the Presenting
Member approves any of such activities in writing, then the Member(s) other than
the Presenting Member hereby waives any and all rights and claims which it may
otherwise have against the Presenting Member and the Presenting Member’s
officers, directors, shareholders, partners, members, managers, agents,
employees, and Affiliates as a result of any of such activities.  For the
avoidance of doubt (i) Affiliates of AF, other than AF, shall not be restricted
from owning, managing, operating, controlling or participating in the operation
of any Competing Business and (ii) AF, its Affiliates and their respective
officers, directors, shareholders, partners, members, managers, agents and
employees shall have no duty to present any investment opportunity or
prospective economic advantage to the Company relating to a Competing Business
if such opportunity is to be invested in by Persons other than AF, which
determination shall be made by AF and/or its Affiliates in their sole
discretion.


5.8.3        Confidentiality.  During the term of the Company AF, the AF
Designees and all other AF representatives will receive or gain access to
certain non-public information regarding the Company, its Business, or its
Subsidiaries, including without limitation, technical information, market and
marketing information, tactics, strategies and costs, manufacturing
techniques,  processes, costs and technologies, accounting, financial, personnel
and planning information, details of banking and other borrowing relationships,
customer lists and customer contact information, product formulations, product
and component costs and pricing tactics and strategies, supplier names and
contact information, employee and consultant or advisor  names, compensation and
contact information, raw material purchase costs and contracts, legal
information and other intellectual property rights and confidential information
proprietary to the Company, its Subsidiaries or NutraCea (“Confidential
Information”). AF agrees, and any representative of AF will agree, to hold in
confidence and trust and to act in a fiduciary manner with respect to all such
Confidential information, except to the extent otherwise required by law and any
other applicable regulatory process.  Notwithstanding the foregoing, AF may
disclose limited portions of such information to its existing and potential
investors (including, for the avoidance of doubt, its limited partners);
provided that AF informs such existing and potential investors that such
information is confidential and AF assumes responsibility for the misuse or
improper disclosure of such information by the existing and potential
investors.  AF understands and agrees that material nonpublic information
regarding the Company or its Subsidiaries constitutes material nonpublic
information of NutraCea, and agrees to comply with all applicable securities
laws with regard to its use of such information.  Notwithstanding anything to
the contrary contained herein, each of AF, the AF Designees and all other AF
representatives shall be free to use any means, concept and idea that (i) is or
becomes generally available to the public other than as a result of a disclosure
by AF, an AF Designee or any other AF representative in violation of this
Agreement; (ii) is or becomes available to AF, the AF Designee or AF
representative, as applicable, on a non-confidential basis from a source other
than AF, an AF Designee or any other AF representative, as long as the other
source is not bound by a confidentiality agreement or otherwise prohibited from
transmitting the information by a contractual, legal, or fiduciary obligation;
(iii) is demonstrably within AF’s, the AF Designee’s or the other AF
representative’s possession before it is provided to such person; or (iv) is of
general application and not related to any specific Company technology,
products, projects or other work product and is retained in the unaided memory
of such Person without reference to any material which is written or otherwise
fixed in tangible form and not developed by reference to any such materials.

 
15

--------------------------------------------------------------------------------

 

5.9           Members Are Not Agents.  The management of the Company is vested
in the Manager, the Management Committee and duly appointed officers of the
Company. No Member, acting solely in the capacity of a Member, is an agent of
the Company nor can any member in such capacity bind or execute any Agreement or
instrument on behalf of the Company.


ARTICLE VI
Management and Control of the Company.


6.1           Management of the Company. The business, property and affairs of
the Company shall be managed by the Manager, subject to (a) the oversight of the
Management Committee, (b) such assistance, direction, approvals and consents as
are required hereunder from the Management Committee, (c) the authority granted
to the Company’s officers by a Super-Majority of the Management Committee and
(d) the terms and conditions set forth in the Certificate and in this Agreement;
provided, that, following an Event of Default, the Company’s officers shall be
granted authority by the Management Committee acting in accordance with Section
6.2.2.  The Manager, with direction, approval and consent of the Management
Committee when specifically required pursuant hereto, but subject to the powers
delegated to the Company’s officers, shall have full and complete authority,
power, and discretion to manage and control the Business, property and affairs
of the Company, to make all decisions regarding those matters and to perform any
and all other acts or activities customary or incident to the management of the
Company’s Business, property and affairs, but in all cases subject to the
limitations and consistent with the requirements set forth herein and in the
Purchase Agreement.  The Manager is authorized to endorse checks, drafts, and
other evidences of indebtedness made payable to the order of the Company, but
only for the purpose of deposit into the Company’s accounts.  Without limiting
the generality of the foregoing and subject to the limitations imposed under
Section 6.2.4, and Section 6.3 or in other express provisions of this Agreement,
any employment agreement between the Manager and the Company that has been
approved by a Super-Majority of the Management Committee or any other required
approvals of the Management Committee set forth herein, the Manager shall have
all necessary powers to manage and carry out the purposes, Business, property,
and affairs of the Company, including, without limitation, the power to exercise
on behalf and in the name of the Company all of the powers of a “manager”
described in the Act; provided, that, following an Event of Default, any
employment agreement between the Manager and the Company shall be approved by
the Management Committee acting in accordance with Section 6.2.2, so long as
such employment agreement contains terms and conditions representative of an
arm’s-length transaction. Notwithstanding anything to the contrary contained
herein, the Manager shall use its commercially reasonable best efforts to
prevent the Company from engaging in any transaction that may cause any member
who is not a United States Person as defined in section 7701 of the Code to
recognize effectively connected income as a result of its investment in the
Company.

 
16

--------------------------------------------------------------------------------

 

6.1.1        Election of Manager(s), Number, Term, and Qualifications; Vote of
Managers.  The Company shall initially have one (1) Manager.  The initial
Manager shall be W. John Short.  The number of Managers of the Company shall be
fixed from time to time by the affirmative vote or written consent of a
Super-Majority of the Management Committee; provided, that, following an Event
of Default, such number of Managers shall be fixed by the affirmative vote or
written consent of the Management Committee acting in accordance with Section
6.2.2 and provided further, that in no instance shall there be less than one (1)
Manager and provided further, that if the number of Managers is increased to
more than one (1), the Certificate shall be amended to delete the statement that
the Company has only one Manager.  Unless a Manager resigns or is removed, the
Manager shall hold office until a successor is elected and qualified.  Managers
shall be elected by the affirmative vote or written consent of the Management
Committee acting in accordance with Section 6.2.2.  A Manager need not be a
Member, an individual, a resident of any specific State, or a citizen of the
United States.  If there is more than one (1) Manager, the vote of a majority of
the Managers shall govern all decisions to be made by the Managers.


6.1.2        Resignation.  Any Manager may resign at any time by giving written
notice to the Members and remaining Managers without prejudice to the rights, if
any, of the Company under any contract to which the Manager is a party.  The
resignation of any Manager shall take effect upon receipt of that notice or at
such later time as shall be specified in the notice; and, unless otherwise
specified in the notice, the acceptance of the resignation shall not be
necessary to make it effective. The resignation of a Manager who is also a
Member shall not affect the Manager’s rights as a Member and shall not
constitute a withdrawal of a Member.


6.1.3        Removal.  All or any lesser number of Managers may be removed at
any time, with or without cause, by the affirmative vote of a Super-Majority of
the Management Committee at a meeting called expressly for that purpose, or by
the written consent of a Super-Majority of the Management Committee; provided,
that following an Event of Default, all or any lesser number of Managers may be
removed at any time, with or without cause, by the affirmative vote or written
consent of the Management Committee acting in accordance with Section
6.2.2.  Any removal shall be without prejudice to the rights, if any, of the
Manager under any employment contract and, if the Manager is also a Member,
shall not affect the Manager’s rights as a Member or constitute a withdrawal of
a Member.


6.2           Management Committee. The Company shall be managed by the Manager
in accordance with this Agreement, subject to the general oversight of the
Management Committee and such other limitations specifically set forth
herein.  The Management Committee shall be composed of five (5) individuals, or
such other greater odd number of individuals as is approved by AF and NutraCea,
who may each be Members, Managers or any other Person selected to serve on the
Management Committee as provided herein.


6.2.1        Election, Resignation and Removal of Management Committee Members.


(a)           Election.  Three (3) members of the Management Committee (or two
(2) upon the occurrence of an Event of Default) shall consist of individuals
appointed by NutraCea (“NutraCea Designees”).  The initial NutraCea Designees
shall be W. John Short, Dale Belt and Leo Gingras.  The remaining two (2)
members of the Management Committee (or three (3), upon the occurrence of an
Event of Default) shall consist of individuals appointed by AF (“AF Designees”,
and together with the NutraCea Designees, the “Designees”).  The initial AF
Designees shall be Juan Lucena Maguire and Ana Paula Bannwart.  Notwithstanding
the foregoing, immediately and automatically upon the occurrence of an Event of
Default without requiring the further action of any Person, (i) AF shall be
entitled to appoint three (3) members of the Management Committee, (ii) the
three (3) members of the Management Committee previously appointed by NutraCea
shall no longer be Management Committee members and shall no longer have the
right to exercise any right or authority as a Management Committee member, and
(iii) NutraCea shall be entitled to re-appoint two (2) of such three (3)
members.  AF and NutraCea, respectively, may appoint the persons described in
the foregoing clauses (i) and (iii) by sending written notice thereof to the
other party.

 
17

--------------------------------------------------------------------------------

 

(b)           Resignation. Any member of the Management Committee may resign at
any time by giving written notice to the Manager and the remaining Members of
the Management Committee.  The resignation of any member of the Management
Committee shall take effect upon receipt of that notice or at such later time as
shall be specified in the notice; and, unless otherwise specified in the notice,
the acceptance of the resignation shall not be necessary to make it effective.
The resignation of a member of the Management Committee who is also a Member
shall not affect the resigning member’s rights as a Member and shall not
constitute a withdrawal of a Member.


(c)           Removal.  Subject to the written notice requirement of the last
sentence of Section 6.2.1(a), the NutraCea Designees may be removed or replaced
only by NutraCea, and the AF Designees may be removed or replaced only by
AF.  NutraCea and AF may remove their respective designees at any time, with or
without cause.  Any removal of a member of the Management Committee that is a
Member shall not affect such removed member’s rights as a Member or constitute a
withdrawal of a Member.


6.2.2        Meetings of the Management Committee.  The Management Committee
shall hold regularly scheduled meetings at least once each calendar quarter, and
participation by telephone shall be arranged for Management Committee members
and allowed observers if so requested. The Management Committee shall designate
the times of these regular meetings.  No notice need be given of regular
meetings for which the Management Committee has designated a time.  Special
meetings of the Management Committee may be held at any time upon the call of
any two (2) members of the Management Committee.  Notice of any special meeting
shall be sent to the last known address of each Management Committee member at
least five (5) Business Days before the meeting.  Notice of any meeting shall
state the place, date and hour of meeting and shall set forth in reasonable
detail the business to be transacted at such meeting.  No other business may be
transacted at such meeting, unless at least one (1) AF Designee and one (1)
NutraCea Designee are each present at the meeting and each approves such other
business.  Attendance at such meeting shall also constitute a waiver of notice
thereof, except where a Person attends for the express purpose of objecting to
the transaction of any business on the ground that the meeting is not lawfully
called or convened.


(a)           A quorum for the transaction of business at a meeting shall
require the presence of a majority of the members of the Management Committee
and at least one NutraCea Designee and one AF Designee.  Except as otherwise
provided in this Agreement, the vote or consent of three (3) Management
Committee members shall be the act of the Management Committee.

 
18

--------------------------------------------------------------------------------

 

(b)           Meetings of the Management Committee shall be held at such
location to be determined by the Management Committee.  The Management Committee
may appoint from its members (i) a Chairman who shall preside at meetings, and
(ii) a Secretary of the meeting.  At least one (1) Management Committee meeting
each year shall be held in person.


(c)           Anything in this Section 6.2 to the contrary notwithstanding, any
action that may be taken at a meeting of the Management Committee may be taken
without a meeting if a consent in writing, setting forth the action to be taken,
shall be signed by those Persons with the requisite authority to take such
action under this Agreement; provided that written notice of the intention to
take such action shall be delivered (along with the form of written consent that
is to be executed in connection with the taking of such action) to each member
of the Management Committee at least five (5) Business Days prior to taking any
such action by written consent (unless such notice is waived by the members of
the Management Committee). Such consent shall have the same force and effect as
a vote duly called and held.


(d)           Meetings may be held by means of conference telephone or similar
communications equipment so long as all persons participating in the meeting can
hear each other.  Participation in a meeting by means of conference telephone
shall constitute presence in person at such meeting, except where a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business thereat on the ground that the meeting is not
lawfully called or convened.


(e)           The Company shall pay all reasonable out-of-pocket expenses
incurred by the members of the Management Committee in attending any meetings of
the Management Committee.


6.2.3        Powers of the Management Committee.  Except as specifically
provided herein, the Management Committee shall have no power to cause the
Company to do any act, but shall have such approval and other authority as
expressly provided hereunder.  Following an Event of Default, the Management
Committee shall have the authority to remove the Company’s and its Subsidiaries’
independent auditors and to select the replacement of new auditors so long as
such auditors are reasonably acceptable to the independent auditors of NutraCea
for purposes of providing any necessary reports and consents in NutraCea’s
periodic filings with the SEC.


6.2.4        Approval of a Super-Majority of the Management
Committee.  Notwithstanding anything to the contrary contained herein, neither
the Manager nor any Company officer shall have authority to cause the Company or
any of its Subsidiaries to take, and the Company shall not take or cause any of
its Subsidiaries to take, directly or indirectly, any of the following actions
without first obtaining the prior affirmative vote or written consent of a
Super-Majority of the Management Committee; provided, however, that following an
Event of Default, the affirmative vote or written consent of the Management
Committee acting in accordance with Section 6.2.2 shall be sufficient to for the
Company to take those actions and transactions described in this Section 6.2.4,
except that a Super-Majority of the Management Committee shall continue to be
required for the Company to take those actions and transactions described in
(f), (g), (h), (l), and (t) below:

 
19

--------------------------------------------------------------------------------

 

(a)           Any amendment to this Agreement, the Certificate, or the Charter
Documents of any of the Company’s Subsidiaries;


(b)           Intentionally Deleted;


(c)           The offering or sale by the Company or its Subsidiaries of any
equity or debt securities, or any securities convertible into or exercisable or
exchangeable for such securities, or for warrants, options or other rights to
acquire any such securities;


(d)           The redemption or repurchase of any securities of the Company or
its Subsidiaries;


(e)           Entry by the Company or any of its Subsidiaries into lines of
business other than owning, managing, designing, developing or operating rice
bran oil mills in Brazil (including by way of entering into a partnership, joint
venture or strategic alliance outside of such lines of business);


(f)            Dissolve, liquidate or approve the dissolution or liquidation of
the Company or its Subsidiaries;


(g)           Terminate the business or operations of the Company or its
Subsidiaries;


(h)           cause or permit any Bankruptcy to occur with respect to the
Company or any of its Subsidiaries;


(i)            Incurrence of any debt by the Company or any of its Subsidiaries
that is not included in the Annual Budget that would cause (a) the total
outstanding indebtedness of the Company or any of its Subsidiaries to exceed One
Million Dollars ($1,000,000) or (b) the aggregate outstanding indebtedness of
the Company and its Subsidiaries on a consolidated basis to exceed One Million
Dollars ($1,000,000); provided, however, that this Section 6.2.4(i) shall not
apply with respect to the Brazilian Loan;


(j)            Granting or establishing a lien, security interest or other
encumbrance on the assets or equity securities of the Company or its
Subsidiaries other than liens incurred in the ordinary course of business or
pursuant to the Brazilian Loan;


(k)           Causing the Company or any of its Subsidiaries to guarantee the
debts or other obligations of any Person other than pursuant to the Brazilian
Loan;


(l)            Selecting an independent auditor for the Company or any of its
Subsidiaries; provided that NutraCea may also elect (at its sole cost and
expense) to have its auditor audit the Company and its Subsidiaries;


(m)           Selling, transferring, assigning or otherwise disposing of any
material assets of the Company or its Subsidiaries, whether in one transaction
or a series of related transactions in any consecutive twelve (12) month period,
other than (i) the sale of inventory and replaced or redundant equipment in the
ordinary course of business and (ii) pursuant to an Approved Sale in accordance
with Article XVI.

 
20

--------------------------------------------------------------------------------

 

(n)           Acquiring more than Fifty Percent (50%) of the equity or voting
securities or all or substantially all of the assets of another Person, in one
or more related transactions occurring in any consecutive twelve (12) month
period, whether by merger, consolidation, purchase of stock or assets,
recapitalization or otherwise;


(o)           Approving or modifying the Annual Budget of the Company and its
Subsidiaries;


(p)           Approving any expenditure by the Company or any of its
Subsidiaries that varies in any material respect from the Annual Budget;


(q)           Approving any loan, advance or other extension of credit by the
Company or any of its Subsidiaries that varies in any material respect from the
Annual Budget;


(r)            Adopting any employee compensation or benefit plan by the Company
or any of its Subsidiaries that is (or modifying any of the foregoing to the
extent) not reflected in the Annual Budget, including bonus plans, profit
sharing arrangements and incentive compensation plans, but excluding the payment
of base salaries of non-executive employees;


(s)           Commencing or settling any litigation or other legal proceeding,
other than collection proceedings for accounts receivable and similar matters
arising in the ordinary course of business;


(t)            Making or modifying of any election regarding the
characterization of the Company or its Subsidiaries for United States tax
purposes;


(u)           Causing the Company or any Subsidiary to enter into any
transaction with any officers or directors of the Company or any of its
Subsidiaries or with any of their Affiliates; and


(v)           Increasing or decreasing the compensation or benefits payable to
the officers, directors or managers of the Company or any of its Subsidiaries.


6.2.5        Annual Budget.  The Annual Budget shall reflect reasonable
expectations of administrative expenses of the Company and operations of its
Subsidiaries.  On or before the expiration of each budget period, the Company
shall adopt, in accordance with Section 6.2.4, a new Annual Budget for the
Company and its Subsidiaries for the next budget period, which period shall
initially be a calendar year.  The Company shall provide a copy of each new
approved budget to all Members promptly following adoption.  The Manager and
officers of the Company and its Subsidiaries shall operate the Company and the
Subsidiaries consistent with this Agreement and in a manner that will allow the
Company and such Subsidiaries to comply in all material respects with the Annual
Budget, except as to such matters as are expressly approved and authorized in
accordance with Section 6.2.4.  Any material adjustments or variations to the
Annual Budget must be expressly approved in accordance with Section
6.2.4.  Following an Event of Default, the Management Committee shall reasonably
consult with the NutraCea Designees prior to approving the Annual Budget and any
material adjustments or variations thereto in accordance with Section 6.2.4.

 
21

--------------------------------------------------------------------------------

 

6.2.6        Observer’s Rights.  One (1) representative from time to time
designated by each of NutraCea and AF (each, an “Observer”) shall have the right
to attend all meetings of the Management Committee, and any committee thereof,
in a nonvoting observer capacity and, in this respect, the Company shall provide
such representatives copies of all notices, minutes, consents and all other
materials provided to the Management Committee members, at the time such
materials are provided to the Management Committee members.  The Company shall
pay all reasonable out-of-pocket expenses incurred by the Observers in attending
these meetings.  Any Observer attending meetings of the Management Committee or
otherwise receiving information regarding the Company and its prospects shall
keep all information so obtained confidential and shall not disclose such
information unless required by applicable law.


6.2.7        Fees for Management Committee Members.  The Company shall pay or
cause a Subsidiary to promptly (i) reimburse each member of the Management
Committee for reasonable out of pocket expenses incurred in connection with his
or her participation at the meetings of the Management Committee and (ii) pay
each member of the Management Committee a fee of R$ 25,000 for each quarterly
Management Committee meeting attended in person and a fee of R$ 2,000 for each
quarterly meeting attended telephonically).


6.3           Consent of Members.  In addition to any other limitations
expressly set forth in this Agreement, no Manager or officer shall have the
authority to cause the Company to engage in (and the Company shall not engage
in) the following transactions without first obtaining the affirmative vote or
written consent of AF and NutraCea.


6.3.1        The sale, exchange or other disposition of all, or substantially
all, of the equity securities or consolidated assets of the Company and its
Subsidiaries, other than pursuant to an Approved Sale in accordance with Article
XVI;


6.3.2        Any act which would make it impossible to carry on the Business of
the Company;
 
6.3.3        Permitting of any additional Capital Contributions or issuance of
Units other than pursuant to the Purchase Agreement;


6.3.4        An alteration of the primary purpose of the Business; and


6.3.5        The amendment of this Agreement or the Certificate.


6.4           Liability of Manager and Management Committee Members; Performance
of Duties.  No Manager, member of the Management Committee or officer shall be
liable, responsible or accountable to the Company or to any Member for any
mistake of fact or judgment, or doing or failing to do any act, or any loss or
damage sustained by the Company or any Member, unless the loss or damage shall
have been the result of gross negligence, reckless or intentional misconduct
committed fraudulently or in bad faith or a knowing violation of law by the
Manager, Management Committee member or officer.  In performing their respective
duties, the Manager, the Management Committee members and any officers may rely
on information obtained from agents or consultants retained by the Company, if
the Manager, Management Committee member or officer reasonably and in good faith
believes such persons to be reliable and competent as to such matter. The
preceding sentence will in no way limit any Person’s right to rely on
information to the extent provided in Section 18-406 of the Act.  Subject to the
foregoing, Manager(s) and members of the Management Committee shall have the
same duties of directors under Delaware law applicable to directors of
corporations organized under the Delaware General Corporations Law (“Fiduciary
Duties”); provided that neither the AF Designees nor the NutraCea Designees in
exercising their rights to decline to approve (or, following a vote or
discussion in which a member of the Management Committee exercised such rights
to decline, in compromising to approve) the authority of the Company or its
Subsidiaries to take, directly or indirectly, the actions pursuant to Sections
6.2.4(a), 6.2.4(c), 6.2.4(d), 6.2.4(f), 6.2.4(g), 6.2.4(h), 6.2.4(i), 6.2.4(j),
6.2.4(k), 6.2.4(m), 6.2.4(n), 6.2.4(p), 6.2.4(q), 6.2.4(r), 6.2.4(t), 6.2.4(u)
and 6.2.4(v) shall owe such Fiduciary Duties to any Person with respect to such
AF Designees’ or NutraCea Designees,’ as applicable, vote under such provisions
of Section 6.2.4.  Each Member hereby waives any and all rights and claims, with
respect to Fiduciary Duties, which they may otherwise have against the AF
Designees and the NutraCea Designees and their officers, directors,
shareholders, partners, members, managers, agents, employees and Affiliates with
respect to the votes described in the previous sentence.

 
22

--------------------------------------------------------------------------------

 

6.5           Devotion of Time.  Except as otherwise provided herein or in any
employment agreements, neither the Manager, any Management Committee members nor
the Members of the Company are obligated to devote all or any specified portion
of their time or business efforts to the affairs of the Company, but each shall
devote appropriate time, effort and skill for the successful operation of the
Company.


6.6           Competing Activities by Management Committee Members.


6.6.1        Subject to Section 5.8 hereof and Section 7.5 of the Purchase
Agreement, the NutraCea Designees and their agents and Affiliates may not engage
or invest in, independently or with others, any Competing Business, and the
NutraCea Designees shall be obligated to present any investment opportunity or
prospective economic advantage, each with respect to a Competing Business, to
the Company.


6.6.2        Subject to Section 5.8 hereof and Section 7.5 of the Purchase
Agreement, and subject to their compliance with the confidentiality requirements
set forth in Section 5.8.3, the AF Designees and their agents and Affiliates may
engage or invest in, independently or with others, any business activity,
whether or not competitive with the business and operations of the Company
(provided that such investment is not made through AF).  Neither the Company nor
any Member shall have any right in or to such other ventures or activities or to
the income or proceeds derived therefrom.  The AF Designees, as such, shall not
be obligated to present any investment opportunity or prospective economic
advantage to the Company unless such investment opportunity is to be invested in
by AF (which determination shall be made by the AF Designees in the sole
discretion), even if the opportunity is of the character that, if presented to
the Company, could be taken by the Company.  Subject to the AF Designees’
compliance (and compliance by their officers, directors, shareholders, partners,
members, managers, agents, employees and Affiliates) with the confidentiality
requirements set forth in Section 5.8.3, each Member hereby waives any and all
rights and claims which they may otherwise have against the AF Designees and
their officers, directors, shareholders, partners, members, managers, agents,
employees and Affiliates as a result of any of such activities.

 
23

--------------------------------------------------------------------------------

 

6.7           Transactions between the Company and the
Managers.  Notwithstanding that it may constitute a conflict of interest, a
Manager may, and may cause his, her or its Affiliates to, engage in any
transaction (including, without limitation, the purchase, sale, lease, or
exchange of any property or the rendering of any service, or the establishment
of any salary, other compensation, or other terms of employment) with the
Company so long as such transaction is not expressly prohibited by this
Agreement, the Management Committee approved the transaction by the vote of
Persons having no interest in the transaction (other than their interests as
Members) and the terms and conditions of such transaction, on an overall basis,
are fair and reasonable to the Company and are at least as favorable to the
Company as those that are generally available from Persons capable of similarly
performing them and in similar transactions between parties operating at arm’s
length.


6.8           Payments to Managers.  Except as specified in this Agreement or
the Purchase Agreement, no Manager, Management Committee member or Affiliate
thereof is entitled to remuneration for services rendered or goods provided to
the Company.


6.9           Acts of Manager as Conclusive Evidence of Authority.  Any note,
mortgage, evidence of indebtedness, contract, certificate, statement,
conveyance, or other instrument in writing, and any assignment or endorsement
thereof, executed or entered into between the Company and any other Person, when
signed by a Manager and any officer designated with signatory authority by the
Management Committee is not invalidated as to the Company by any lack of
authority of the signing party in the absence of actual knowledge on the part of
the other Person that the signing party had no authority to execute the same.


6.10         Limited Liability.  No person who is a Manager or officer or both a
Manager and officer of the Company or a member of the Management Committee shall
be personally liable under any judgment of a court, or in any other manner, for
any debt, obligation, or liability of the Company, whether that liability or
obligation arises in contract, tort, or otherwise, solely by reason of being a
Manager, officer or Management Committee member.


6.11         Membership Interests of and Voting by Manager.  Except as otherwise
provided in this Agreement, Membership Interests held by the Manager as a Member
shall entitle the Manager to all the rights of a Member, including without
limitation the voting rights of a Member and the rights of an Economic Interest
Owner.


6.12         Officers of the Company.  The Manager, with approval of a
Super-Majority of the Management Committee (or, following an Event of Default,
the approval of the Management Committee acting in accordance with Section
6.2.2), may designate one or more individuals as officers of the Company, who
shall have such titles and exercise and perform such powers and duties as shall
be assigned to them from time to time by the Manager. Officers need not be
Members, Managers or residents of any specific State.
 
6.12.1      Term. Any officer may be removed by the Manager or action of a
Super-Majority of the Management Committee (or, following an Event of Default,
the action of the Management Committee acting in accordance with Section 6.2.2)
at any time, with or without cause, and may be removed as provided in Section
6.12.5.  Each officer of the Company shall hold office for one year, and their
reappointment shall be subject to the approval of a Super-Majority of the
Management Committee (or, following an Event of Default, the approval of the
Management Committee acting in accordance with Section 6.2.2).  Any number of
offices may be held by the same Person.  The salaries or other compensation, if
any, of the officers and agents of the Company and its Subsidiaries shall be
fixed by the Manager, with approval of a Super-Majority of the Management
Committee, unless included in the Annual Budget; provided, that, following an
Event of Default, the fixture of such salaries and other compensation shall be
approved by the Management Committee acting in accordance with Section 6.2.2, so
long as such salaries and other compensation contain terms and conditions
representative of an arm’s-length transaction.

 
24

--------------------------------------------------------------------------------

 

6.12.2      Initial Officers.  The Manager hereby appoints, and a Super-Majority
of the Management Committee hereby approves, the following officers of the
Company, who shall be subject to removal as provided in this Section 6.12:  (i)
Leo Gingras, Chief Executive Officer, (ii) Bhavesh Patel, Secretary, (iii) Dan
Beckett, Treasurer, and (iv) David Hutchinson, Vice President-Technical
Services. So long as Leo Gingras and David Hutchinson are acting in their
capacities as Chief Executive Officer and Vice President--Technical Services of
the Company, respectively, each of them shall devote fifty percent (50%) of
their working time to the Company and its Subsidiaries, and the balance of their
working time will be devoted to NutraCea affairs.  Bhavesh Patel and Dan Beckett
also shall be part-time employees of the Company and its Subsidiaries, and the
balance of their working time will be devoted to NutraCea affairs. Unless
otherwise approved by a Super-Majority of the Management Committee (or,
following an Event of Default, unless approved by the Management Committee
acting in accordance with Section 6.2.2), all other officers of the Company
shall devote 100% of their working time to the Company and its Subsidiaries.


6.12.3      Management Search Firm.  A Super-Majority of the Management
Committee (or, following an Event of Default, the Management Committee acting in
accordance with Section 6.2.2) shall select and engage an executive search firm
to provide a pool of potential candidates to serve as additional officers of the
Company. Additional officers shall be appointed with the approval of the Manager
and a Super-Majority of the Management Committee (or, following an Event of
Default, the approval of the Management Committee acting in accordance with
Section 6.2.2).


6.12.4      Powers and Duties of Officers.  The Chief Executive Officer,
President, if any, and Vice Presidents shall have such powers and shall perform
such duties as shall have been assigned to them from time to time by the
Manager. The Secretary shall give, or cause to be given, notice of all meetings,
and all other notices required by law or by this Agreement.  The Secretary shall
record all the proceedings of the meetings in a book to be kept for that
purpose, and shall perform such other duties as may be assigned to him or her
from time to time by the Manager. The Treasurer shall have the custody of all
funds, securities, evidences of indebtedness and other valuable documents of the
Company.  The Treasurer shall receive and give or cause to be given receipts and
acquaintances for moneys paid in on account of the Company and shall pay out of
the funds on hand all just debts of the Company of whatever nature upon maturity
of the same.  The Treasurer shall enter or cause to be entered in books of the
Company to be kept for that purpose full and accurate accounts of all moneys
received and paid out on account of the Company, and whenever required by
Manager or the Management Committee, the Treasurer shall render a statement of
the Company’s cash accounts. The Treasurer shall keep or cause to be kept such
other books as will show a true record of the expenses, losses, gains, assets
and liabilities of the Company.  Without limitation upon the foregoing, the
Treasurer shall perform such other duties as may be assigned to him from time to
time by the Manager.  If the Company has a Chief Financial Officer, the Chief
Financial Officer shall be the Treasurer.  Officers of the Company will have the
duties of officers under Delaware law applicable to officers of corporations
organized under the Delaware General Corporations Law unless other duties are
designated by the Manager with the approval of a Super-Majority of the
Management Committee; provided, that, following an Event of Default, such
approval shall be provided by the Management Committee acting in accordance with
Section 6.2.2

 
25

--------------------------------------------------------------------------------

 

6.12.5      Vote of Confidence.  At any time and from time to time, any member
of the Management Committee may call for a vote of confidence with respect to
any officer or key employee of the Company.  If that key employee or officer
fails to obtain an affirmative vote of a Super-Majority of the Management
Committee (or, following an Event of Default, the affirmative vote of the
Management Committee acting in accordance with Section 6.2.2), the employee or
officer will be replaced expeditiously in a manner intended to minimize any
negative impact on the operations of the Company and its Subsidiaries. AF
represents and warrants to NutraCea that AF has no intention, as of the
Effective Date, to call for a vote of confidence with regard to any officer or
key employee of the Company.


6.13         Subsidiary Officers.  The Manager, with approval of a
Super-Majority of the Management Committee (or, following an Event of Default,
the approval of the Management Committee acting in accordance with Section
6.2.2), may designate one or more individuals as officers of Irgovel and any
other Subsidiary of the Company, who shall have such titles and exercise and
perform such powers and duties as shall be assigned to them from time to time by
the Manager.  Officers need not be Members, Managers or residents of any
specific country.


6.13.1      Initial Officers.  Immediately following the Effective Date, the
initial officer of Irgovel shall be Alberto Brunelli, as President. Within sixty
(60) days after the Effective Date, a Super-Majority of the Management Committee
shall appoint an individual to serve as Chief Financial Officer of
Irgovel.  Unless otherwise approved by a Super-Majority of the Management
Committee (or, following an Event of Default, unless approved by the Management
Committee acting in accordance with Section 6.2.2), all officers of Irgovel
shall devote 100% of their working time to Irgovel.


6.13.2      Management Search Firm.  A Super-Majority of the Management
Committee (or, following an Event of Default, the Management Committee acting in
accordance with Section 6.2.2) shall select and engage an executive search firm
to provide a pool of potential candidates to serve as additional officers of the
Company’s Subsidiaries. Additional officers shall be appointed with the approval
of the Manager and a Super-Majority of the Management Committee (or, following
an Event of Default, the approval of the Management Committee acting in
accordance with Section 6.2.2).


6.13.3      Term.  Unless earlier terminated as provided below or otherwise
designated by the Manager with the approval of a Super-Majority of the
Management Committee (or, following an Event of Default, the approval of the
Management Committee acting in accordance with Section 6.2.2), the term of each
officer of Irgovel or any other Company Subsidiary shall be one year.  For
purposes of this determination, the officers described in Section 6.13 (a) will
be deemed to have started their terms on the Effective Date.

 
26

--------------------------------------------------------------------------------

 

6.13.4      Removal and Replacement of Designated Officers.  The Manager, with
the approval of a Super-Majority of the Management Committee (or, following an
Event of Default, the approval of the Management Committee acting in accordance
with Section 6.2.2), may take such action as may be necessary or useful to
replace any officer of Irgovel or any other Company Subsidiary designated above
in this Section 6.13 and cause the appointment of successor officers.


6.13.5      Vote of Confidence.  At any time and from time to time, any member
of the Management Committee may call for a vote of confidence with respect to
any officer or key employee of Irgovel or any other Company Subsidiary.  If that
key employee or officer fails to obtain an affirmative vote of a Super-Majority
of the Management Committee (or, following an Event of Default, the affirmative
vote of the Management Committee acting in accordance with Section 6.2.2), the
employee or officer will be replaced expeditiously in a manner that will
minimize any negative impact on the operations of the Company and its
Subsidiaries. AF represents and warrants to NutraCea that AF has no intention,
as of the Effective Date, to call for a vote of confidence with regard to any
officer or key employee of Irgovel.


6.14         NutraCea Reimbursement for Shared Employees.  If the Company or any
of its Subsidiaries requires the services of any NutraCea employee, as
determined by the Manager with the approval of a Super-Majority of the
Management Committee (or, following an Event of Default, the approval of the
Management Committee acting in accordance with Section 6.2.2), the Manager may
contract for such the services of such employee (each, a “Shared Employee”) and
the Company or its Subsidiary shall promptly reimburse (A) NutraCea for such
employee’s time in an amount equal to the product of (i) the percent of time
that a NutraCea employee is required to provide services to the Company and its
Subsidiaries, and (ii) the amount of base salary and related payroll taxes and
benefits paid by NutraCea to such NutraCea employee and (B) such employee or
NutraCea, as the case may be, for the reasonable out-of-pocket travel expenses
incurred by such employee in connection with his or her service to the Company
or its Subsidiary.  Such amounts that are reimbursed pursuant to this Section
6.14 shall be paid by Irgovel in Brazil, unless otherwise approved by a
Super-Majority of the Management Committee (or, following an Event of Default,
the approved by the Management Committee acting in accordance with Section
6.2.2).  As of the date hereof, the only Shared Employees are Leo Gingras, as
Chief Operating Officer, David Hutchinson, as Vice President-Technical Services,
Bhavesh Patel, as Secretary and Dan Beckett, as Treasurer, it being agreed that
the annual reimbursable amount for Leo Gingras, David Hutchinson, Bhavesh Patel
and Dan Becket shall be deemed to equal: One Hundred Thirty Five Thousand
Dollars ($135,000) for Leo Gingras, Sixty Thousand Dollars ($60,000) for David
Hutchinson, Fifteen Thousand Dollars ($15,000) for Bhavesh Patel, and Fifteen
Thousand Dollars ($15,000) for Dan Beckett; provided, however, that the
aggregate amount paid to NutraCea in any calendar year pursuant to this Section
6.14 shall not exceed the Investor Fee in any calendar year, and provided
further, that, if NutraCea transfers any Units for consideration, then the
aggregate amount payable to NutraCea pursuant to this Section 6.14 shall be
proportionately reduced by the pro rata amount of such Units transferred as
compared to the aggregate amount of such Units then held by NutraCea; and
provided further, that, on the Effective Date the Company shall prepay to
NutraCea annual reimbursable total for the entire year of 2011 for such four
employees in the amount of Two Hundred and Twenty-Five Thousand Dollars
($225,000).

 
27

--------------------------------------------------------------------------------

 

6.15         Officers of Subsidiaries.  Notwithstanding anything to the contrary
herein, the Company shall direct its Subsidiaries to appoint the Chief Financial
Officer of each such Subsidiary at such time or times, and only at such time or
times, as AF may designate.


ARTICLE VII
Distributions of Distributable Cash


7.1           Intentionally Deleted.


7.2           Other Distribution of Distributable Cash.  Subject to applicable
law, Section 7.5 and Section 12.3, the Manager shall Distribute all
Distributable Cash to the Members on the 30th day of March of each calendar year
and at such other time or times as AF and NutraCea may mutually agree (and at no
other times); provided, that the Manager shall Distribute all or a portion of
Distributable Cash arising from Capital Transactions at such time or times as AF
may designate (and at no other times).  Subject to the foregoing, Distributions
of Distributable Cash shall be made in the following order and priority:


7.2.1        AF Preference.  First, to AF to the extent of the Unreturned AF
Capital Contributions;


7.2.2        NutraCea Preference.  Next, to NutraCea to the extent of the
Unreturned NutraCea Capital Contributions; and


7.2.3        Percentage Interests.  Next, to the Members in proportion to the
Members’ Percentage Interest.


7.3           No Restoration of Deficit Capital Account Balance.  No Member or
Manager shall be obligated to contribute to the Company to restore a deficit in
that Member’s Capital Account balance.  No Member shall be obligated to
contribute to the Company to allow a return of capital to any other Member.


7.4           Intentionally Deleted.


7.5           Limitations on Distributions.


7.5.1        Prohibited Distributions. No cash or property shall be distributed
to a Member to the extent that the Distribution is prohibited by Section 18-607
of the Act.


7.5.2        Purchase Agreement Distributions. The payment of Distributions to
NutraCea shall be subject to Section 8.4 of the Purchase Agreement, and to the
extent the Company is required by such section of such agreement to pay an
amount to the relevant Investor Indemnified Party, then the Company shall make
such payment using Distributions that are otherwise payable to NutraCea
hereunder and NutraCea shall be deemed to have received such Distributions for
all purposes hereof.


7.6           Distributions of Subsidiaries.  The Company shall direct its
Subsidiaries to distribute to it all cash needed to allow the Company to meet
its requirements pursuant to Section 7.2.

 
28

--------------------------------------------------------------------------------

 

ARTICLE VIII
Allocations of Taxable Net Income and Taxable Net Loss.


8.1           Taxable Net Income.  Except as otherwise provided in Section 8.2
or Section 8.3, Taxable Net Income shall be allocated to the Members in
accordance with each Member’s Percentage Interest.


8.2           Taxable Net Loss.  Except as provided in this Section 8.2 or
Section 8.3, Taxable Net Loss shall be allocated to the Members in accordance
with each Member’s Percentage Interest.  Notwithstanding the previous sentence,
loss allocations to a Member shall be made only to the extent that such loss
allocations will not create a deficit Capital Account balance for that Member in
excess of an amount, if any, equal to such Member’s share of Company minimum
gain, as such term is used in Treasury Regulations Section 1.704-2(g)(2), that
would be realized on a foreclosure of the Company’s property.  Any loss not
allocated to a Member because of the foregoing provision shall be allocated to
the other Members (to the extent the other Members are not limited in respect of
the allocation of losses under this Section 8.2).  Any Taxable Net Loss
reallocated under this Section 8.2 shall be taken into account in computing
subsequent allocations of Taxable Net Income and Losses pursuant to this ARTICLE
VIII, so that the net amount of any item so allocated and the Taxable Net Income
and Losses allocated to each Member pursuant to this ARTICLE VIII, to the extent
possible, shall be equal to the net amount that would have been allocated to
each such Member pursuant to this ARTICLE VIII if no reallocation of Taxable Net
Losses had occurred under this ARTICLE VIII.


8.3           Special Allocations.


8.3.1        Minimum Gain Chargeback.  Notwithstanding Section 8.1 and Section
8.2, if there is a net decrease in Company minimum gain, as such term is used in
Treasury Regulations Section 1.704-2(g)(2), during any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, in subsequent Fiscal Years) in an amount equal to the
portion of such Member’s share of the net decrease in Company minimum gain that
is allocable to the disposition of Company property subject to a nonrecourse
liability, which share of such net decrease shall be determined in accordance
with Treasury Regulations Section 1.704-2(g)(2).  Allocations pursuant to this
Section 8.3.1 shall be made in proportion to the amounts required to be
allocated to each Member under this Section 8.3.1.  The items to be so allocated
shall be determined in accordance with Treasury Regulations Section
1.704-2(f).  This Section 8.3.1 is intended to comply with the minimum gain
chargeback requirement contained in Treasury Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.


8.3.2        Chargeback of Minimum Gain Attributable to Member Nonrecourse
Debt.  Notwithstanding Section 8.1 and Section 8.2 of this Agreement, if there
is a net decrease in Company minimum gain attributable to a Member nonrecourse
debt, during any fiscal year, each Member who has a share of the Company minimum
gain attributable to such Member nonrecourse debt (which share shall be
determined in accordance with Treasury Regulations Section 1.704-2(i)(5)) shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, in subsequent fiscal years) in an amount equal to that
portion of such Member’s share of the net decrease in Company minimum gain
attributable to such Member nonrecourse debt that is allocable to the
disposition of Company property subject to such Member nonrecourse debt (which
share of such net decrease shall be determined in accordance with Treasury
Regulations Section 1.704-2(i)(5)).  Allocations pursuant to this Section 8.3.2
shall be made in proportion to the amounts required to be allocated to each
Member under this ARTICLE VIII.  The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(i)(4).  This
Section 8.3.2 is intended to comply with the minimum gain chargeback requirement
contained in Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 
29

--------------------------------------------------------------------------------

 

8.3.3        Nonrecourse Deductions.  Notwithstanding Section 8.3.2, any
nonrecourse deductions (as defined in Treasury Regulations Section
1.704-2(b)(1)) for any fiscal year or other period shall be specially allocated
to the Members in proportion to their Percentage Interests.


8.3.4        Member Nonrecourse Deductions.  Notwithstanding Section 8.3.2,
those items of Company loss, deduction, or Code Section 705(a)(2)(B)
expenditures which are attributable to Member nonrecourse debt for any fiscal
year or other period shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member nonrecourse debt to which such
items are attributable in accordance with Treasury Regulations Section
1.704-2(i).


8.3.5        Qualified Income Offset.  Notwithstanding Section 8.2, if a Member
unexpectedly receives any adjustments, allocations, or distributions described
in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), or any
other event creates a deficit balance in such Member’s Capital Account in excess
of such Member’s share of Company minimum gain, items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate such excess deficit balance as quickly as possible.  Any special
allocations of items of income and gain pursuant to this Section 8.3.5 shall be
taken into account in computing subsequent allocations of income and gain
pursuant to this ARTICLE VIII, so that the net amount of any item so allocated
and the income, gain, and losses allocated to each Member pursuant to this
Section 8.3.5 to the extent possible, shall be equal to the net amount that
would have been allocated to each such Member pursuant to the provisions of this
ARTICLE VIII if such unexpected adjustments, allocations, or distributions had
not occurred.


8.4           Code Section 704(c) Allocations.  Notwithstanding any other
provision in this ARTICLE XIII, in accordance with Code Section 704(c) and the
Regulations promulgated thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Fair Market Value on the date of the
contribution.  Allocations pursuant to Section 8.4 are solely for purposes of
federal, state and local taxes.  As such, they shall not affect or in any way be
taken into account in computing a Member’s Capital Account or share of profits,
losses, or other items of distributions pursuant to any provision of this
Agreement.


8.5           Allocation of Taxable Net Income and Loss and Distributions On
Transferred Interest.  If any Economic Interest is transferred, or is increased
or decreased by reason of the admission of a new Member or otherwise, during any
Fiscal Year, each item of income, gain, loss, deduction, or credit of the
Company for such Fiscal Year shall be assigned pro rata to each day in the
particular period of such Fiscal Year to which such item is attributable (i.e.,
the day on or during which it is accrued or otherwise incurred) and the amount
of each such item so assigned to any such day shall be allocated to the Member
based upon his or her respective Economic Interest at the close of such day.

 
30

--------------------------------------------------------------------------------

 

8.6           Recapture Chargeback.  In the event the Company has taxable income
chargeable as ordinary income under the recapture provisions of the Code, each
Member’s share of taxable gain or loss as a result of gain from sales shall be
allocated, to the extent possible, pro rata among the Members who received
depreciation or cost recovery allocations which gave rise to the recapture
income until the amount of such prior allocations has been charged back to such
Members.


8.7           Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of and Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
section of the Treasury Regulations.


8.8           Curative Allocations.  The allocations set forth in Section 8.3.1
through Section 8.3.5, and in Section 8.7, hereof (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury
Regulations.  It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss, or
deduction pursuant to this Section 8.8.  Therefore, notwithstanding any other
provision of this ARTICLE VIII (other than the Regulatory Allocations), the
Manager shall make such offsetting special allocations of income, gain, loss, or
deduction in whatever manner the Manager determines appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement and the
Company items were allocated pursuant to Section 8.1 and Section 8.2.  In
exercising the Manager’s discretion under this Section 8.8, the Manager shall
take into account future Regulatory Allocations under Section 8.3.5 that,
although not yet made, are likely to offset other Regulatory Allocations
previously made under Section 8.3.5.


8.9           Obligations of Members to Report Allocations.  The Members
acknowledge and agree to the allocations made by this ARTICLE VIII and agree to
be bound by the provisions of this ARTICLE VIII in reporting their shares of
Company income and loss for income tax purposes.


ARTICLE IX
Transfer and Assignment of Interests.
 
 
9.1           Transfer and Assignment of Interests.  Except as provided in
Section 9.3, Section 9.4, Section 9.5, Article X and Article XI, no Member shall
be entitled to Transfer all or any portion of such Member’s Membership
Interest.  Transfers in violation of this ARTICLE IX shall be void ab initio,
and the Company will not record any such Transfer on its books or treat any
purported transferee as the owner of such Unit(s) for any purpose.  After the
consummation of any Transfer of any part of a Membership Interest, the
Membership Interest so transferred shall continue to be subject to the terms and
provisions of this Agreement and any further Transfers shall be required to
comply with all the terms and provisions of this Agreement.

 
31

--------------------------------------------------------------------------------

 

9.2           Substitution of Members.  No Assignee of a Transfer permitted
under this Agreement shall become a Member until the Assignee is admitted as a
Member as set forth in the next sentence (other than any Assignee that is a
Member immediately prior to such a Transfer, who shall automatically become a
Member with respect to any additional Units they so acquire).  An Assignee of a
Transfer permitted by this Agreement shall be admitted as a Member upon such
time as (i) such Person executes an instrument accepting and adopting the terms
and provisions of this Agreement and agreeing to be bound by the terms hereof,
and (ii) such person pays any reasonable out of pocket expenses incurred by the
Company in connection with his or her admission as a new Member.  At such time
the Manager shall update Exhibit A hereto to reflect the relevant Transfer and
the admission of such new Member.  The admission of such Member shall not
release the Member who assigned the Membership Interest from any liability that
such Member may have to the Company.  Any Member who Transfers all of its Units
in accordance with this Agreement (i) shall cease to be a Member upon such
Transfer, and (ii) shall no longer possess or have the power to exercise any
rights or powers of a Member of the Company.


9.3           Permitted Transfers.  Subject to Section 9.6, each Member may
Transfer all or any portion of its Membership Interests (a) to any Affiliate of
such Member, (b) to any other Member, and (c) in a Transfer expressly permitted
by this Agreement (including pursuant to and after compliance with Section 9.4
or pursuant to any of Section 9.5, ARTICLE X or ARTICLE XVI) or the Investor
Rights Agreement.


9.4           Right of First Refusal to Purchase Interest Transferred in
Accordance with Section 9.1.  Except with respect to a Transfer permitted (i)
pursuant to any of Section 9.3(a), Section 9.5, ARTICLE X or ARTICLE XVI) or
(ii) permitted pursuant to the Investor Rights Agreement, each time a Member or
Economic Interest Owner (a “Transferring Member”) proposes to Transfer all or
any part of his, her or its Membership or Economic Interest (or as required by
operation of law or other involuntary transfer to do so) (such Membership
Interest or Economic Interest proposed to be Transferred, the “Transferred
Membership Interest”), such Member shall first offer such Transferred Membership
Interest to the non-transferring Members (“Non-Transferring Members”) in
accordance with the following provisions:


9.4.1        Notice of Intent to Transfer.  Such Transferring Member shall
deliver a written notice (“Transfer Notice”) to the Non-Transferring Members
stating (i) such Transferring Member’s bona fide intention to Transfer such
Transferred Membership Interest, (ii) the number of Units constituting the
Transferred Membership Interest to be Transferred, (iii) the purchase price and
terms of payment for which the Transferring Member proposes to Transfer such
Transferred Membership Interest, and (iv) all other material terms of the
proposed Transfer.


9.4.2        Notice of Intent to Purchase.  Within thirty (30) days after
receipt of the Transfer Notice (“Exercise Period”), the Non-Transferring Members
may irrevocably elect to purchase all (but not less than all) of the Transferred
Membership Interest by delivering written notice thereof to the other
Non-Transferring Members and the Transferring Member.  The failure of any
Non-Transferring Member to make such election within such period shall
constitute an election on the part of that Non-Transferring Member not to
purchase the Transferred Membership Interest.  If there is more than one
Non-Transferring Member that has timely elected to purchase the Transferred
Membership Interest, each Non-Transferring Member so electing to purchase shall
be entitled to purchase a portion of the Transferred Membership Interest in the
same proportion that the number of Units held by such Non-Transferring Members
bears to the aggregate of Units held by all of the Non-Transferring Members
electing to so purchase the Transferred Membership Interest.

 
32

--------------------------------------------------------------------------------

 

9.4.3        Intentionally Deleted.


9.4.4        Purchase Terms.  Within ninety (90) days after receipt of the
Transfer Notice, the Non-Transferring Members that have timely elected to
purchase the Transferred Membership Interest (“Purchasing Members”) shall
purchase all (but not less than all) of the Transferred Membership Interest upon
the price and other terms designated in the Transfer Notice.  If the Transfer
Notice provides for the payment of non-cash consideration, the Company and such
Purchasing Members each may elect to pay the consideration in cash in an amount
equal to the Fair Market Value of the non-cash consideration offered determined
as of the date of the Transfer Notice.


9.4.5        Sale to Third Parties.  Subject to Section 9.5, if the Company or
the Non-Transferring Members elect not to purchase all of the Transferred
Membership Interest designated in the Transfer Notice, then the Transferring
Member may transfer the Transferred Membership Interest described in the
Transfer Notice to any third party so long as (i) such Transfer  is completed
within one hundred fifty (150) days after the expiration of the Exercise Period
(the “Sale Deadline”), and (ii) such Transfer is made at a price not less than
the price designated in the Transfer Notice and on terms that are not materially
more favorable to the transferee than designated in the Transfer Notice.  If
Transferring Member does not consummate the proposed Transfer pursuant to any
such definitive agreement on or prior to the Sale Deadline then the Transferring
Member may not, without the written consent of the Members, Transfer any portion
of its Membership Interest in a Transfer that is subject to this Section 9.4
until the first anniversary of the last day of the Exercise Period.


9.5           Right of Co-Sale.  Subject to prior compliance with Section 9.4,
if any Non-Transferring Member does not timely elect to purchase the Transferred
Membership Interest in accordance with Section 9.4, then such Non-Transferring
Member may elect to participate in the sale of the Transferred Membership
Interest pursuant to Section 9.4.5 on the terms described in this Section 9.5 by
sending irrevocable written notice thereof to the Transferring Member prior to
the expiration of the Exercise Period.  Each such Non-Transferring Member who
timely elects to participate in such sale (a “Participating Member”) shall be
entitled to sell a portion of its Membership Interest equal to (i) the total
number of Units proposed to be sold by the Transferring Member multiplied by
(ii) a fraction, the numerator of which is the total number of Units held by
such Participating Member and the denominator of which is the total number of
Units held by the Transferring Member and all Participating Members
(collectively, the “Selling Members”).  The sale by Participating Members of
their Membership Interests under this Section 9.5 shall be on the same, or more
favorable, terms and conditions as specified in the Transfer Notice (subject to
Section 17.1 below).  Such terms and conditions shall not include the making of
any representations and warranties, indemnities or other similar agreements
other than representations and warranties with respect to title of the
Membership Interest being sold and authority to sell such Membership Interest
and indemnities directly related thereto.  The Transferring Member shall use its
commercially reasonable efforts to obtain the agreement of the prospective
transferee(s) to the participation of the Participating Members in any
contemplated Transfer and to the inclusion of their respective Membership
Interests in the contemplated Transfer, and the Transferring Member shall not
Transfer any of its Membership Interest to any prospective transferee if such
prospective transferee(s) declines to allow the participation of the
Participating Members or the inclusion of such Participating Member’s Membership
Interest sought to be included pursuant to this Section 9.5.  To the extent that
Participating Members participate in a Transfer consummated in accordance with
this Section 9.5, the Selling Members shall bear the reasonable expenses
incurred on or behalf of the Selling Members participating in such Transfer and
incurred in connection with such Transfer (“Participation Rights Transfer
Costs”) (such reasonable expenses will be allocated to the Selling Members as
described in Section 17.1 below).  Each Selling Member shall be obligated to
join agreements relating to such Transfer that may provide for indemnity (on a
several, but not joint and several, basis) by each Selling Member in respect of
representations and warranties regarding the Company, its Subsidiaries and their
respective assets, properties, liabilities, operations and businesses
(collectively, the “Company Reps”) not made by such Selling Member; provided
that no Selling Member shall be obligated to make payments in connection with
such indemnity (a “Company Loss”) in excess of the total consideration received
by such Selling Member in connection with such Transfer, and any Company Losses
will be allocated to the Selling Members as described in Section 17.1 below.

 
33

--------------------------------------------------------------------------------

 

9.6           Limitations.


9.6.1        Investment Company. Notwithstanding anything to the contrary in
this Agreement, no Unit may be Transferred or issued by the Company if such
Transfer or issuance would require the Company to register under the Investment
Company Act of 1940, as amended from time to time.


9.6.2        Safe Harbor. In order to permit the Company to qualify for the
benefit of a “safe harbor” under Code Section 7704, notwithstanding anything to
the contrary in this Agreement, no Transfer of any Unit shall be permitted or
recognized by the Company (within the meaning of Treasury Regulation Section
1.7704 1(d)) and the Company shall not issue any Units if and to the extent that
such Transfer or issuance would cause the Company to have more than 100 partners
(within the meaning of Treasury Regulation Section 1.7704 1(h), including the
look through rule in Treasury Regulation Section 1.7704 1(h)(3)).


9.6.3        Deemed Termination. Notwithstanding anything to the contrary in
this Agreement, no Unit may be Transferred and the Company may not issue any
Unit unless (i) such Transfer or issuance, as the case may be, shall not affect
the Company’s existence or qualification as a limited liability company under
the Delaware Act, (ii) such Transfer or issuance, as the case may be, shall not
cause the Company to be classified as other than a partnership for United States
federal income tax purposes, and (iii) such Transfer or issuance, as the case
may be, shall not result in a termination of the Company under Code Section 708,
unless the Management Committee determines that any such termination will not
have a material adverse impact on the Members.

 
34

--------------------------------------------------------------------------------

 

9.7           Termination of Restrictions.  The restrictions on the Transfer of
Units and Membership Interests set forth in this ARTICLE IX shall continue until
the earliest of (i) the consummation of an Initial Public Offering, (ii) the
consummation of a transaction pursuant to ARTICLE XVI, and (iii) the
consummation of a Change of Control (so long as all of the outstanding
Membership Interests of the Company are converted into the right to receive cash
and/or publicly traded equity securities in such transaction).


ARTICLE X
Consequences of a Disposition Event.


10.1         Disposition Event.  Upon the occurrence of a Disposition Event, the
Company and/or the remaining Members (“Remaining Members”) shall have the option
to purchase, and the Member (or his or her legal representative) whose actions
or conduct resulted in the Disposition Event (“Former Member”) shall sell, the
Former Member’s Membership Interest (“Former Member’s Interest”) as provided in
this ARTICLE X.  The Former Member shall promptly notify the Company and all
Members in writing after the occurrence of a Disposition Event.


10.2         Purchase Price.  The purchase price for the Former Member’s
Interest shall  be an amount equal to the Fair Market Value of the Former
Member’s Interest as of the Disposition Event, as determined by an independent
appraiser jointly selected by the Former Member and by the Manager.  If the
Former Member and Manager are unable to select an appraiser within thirty (30)
days after the Former Member is given notice as provided herein, the Former
Member and the Manager shall each select an appraiser within thirty (30) days
after notice from the Manager or Former Member and the two appraisers so
selected shall select a third appraiser who alone shall determine the value of
the Former Member’s Interest.  The Company and the Former Member shall each pay
one-half of the cost of the appraisal.  Notwithstanding the foregoing, if the
Disposition Event results from a breach of this Agreement by the Former Member,
the purchase price shall be reduced by an amount equal to the damages suffered
by the Company and/or the Remaining Members as a result of such breach.


10.3         Notice of Intent to Purchase.  Within thirty (30) days after the
purchase price of the Former Member’s Interest has been determined in accordance
with Section 10.2, each Remaining Member shall notify the other Members in
writing of such Remaining Member’s desire to purchase a portion of the Former
Member’s Interest.  The failure of any Remaining Member to submit a notice
within the applicable period shall constitute an election on the part of the
Remaining Member not to purchase any of the Former Member’s Interest.  Each
Remaining Member so electing to purchase shall be entitled to purchase a portion
of the Former Member’s Interest in the same proportion as the number of Units
held by the Remaining Member bears to the aggregate of the Units held by all of
the Remaining Members electing to purchase the Former Member’s Interest.


10.4         Election to Purchase Less than All of the Former Member’s
Interest.  If any Remaining Member elects to purchase none or less than all of
his or her pro rata share of the Former Member’s Interest, then the Remaining
Members can elect to purchase more than their pro rata share.  If the Remaining
Members fail to purchase the entire interest of the Former Member, the Company
may purchase any remaining share of the Former Member’s Interest.

 
35

--------------------------------------------------------------------------------

 

10.5         Payment of Purchase Price.  The Company or the Remaining Members,
as the case may be, shall pay the purchase price within ninety (90) days
following the determination of the purchase price. The purchase price shall be
payable as follows: (i) at least twenty percent (20%) of the purchase price
shall be paid at the Disposition Closing (defined below) and the balance of the
purchase price shall be payable in three (3) equal annual principal
installments, plus simple accrued interest at the annual rate of six percent
(6.0%), commencing on the one (1) year anniversary date of the Disposition
Closing and continuing on such date for each succeeding year for the three (3)
years. The Company and/or the Remaining Members, as applicable, shall have the
right to prepay in full or in part at any time without penalty.  The obligation
to pay the balance due shall be evidenced by a promissory note, which promissory
note shall be subordinate to all Senior Indebtedness, as defined in the Purchase
Agreement.


10.6         Closing of Purchase of Former Member’s Interest.  The closing
(“Disposition Closing”) for the sale of a Former Member’s Interest pursuant to
this ARTICLE X shall be held no later than ninety (90) days after the
determination of the purchase price.  At the Disposition Closing, the Former
Member shall deliver to the Company and/or the Remaining Members an instrument
of transfer (containing warranties of title and no encumbrances) conveying the
Former Member’s Interest.  The Former Member, the Company and the Remaining
Members shall do all things and execute and deliver all papers as may be
necessary fully to consummate such sale and purchase in accordance with the
terms and provisions of this Agreement.


ARTICLE XI
Accounting, Records, Reporting by Members


11.1         Books and Records.  The books and records of the Company and its
Subsidiaries shall be kept, and the financial position and the results of its
operations recorded, in accordance with GAAP, or in the case of Irgovel,
Brazilian GAAP.  The books and records of the Company shall reflect all the
Company transactions and shall be appropriate and adequate for the Company’s
business.


11.1.1      Books and Records of the Company. The Company shall maintain at its
principal office, 6720 North Scottsdale Road, Suite 390, Scottsdale, AZ 85253,
all of the following and any other information required by Section 18-305 of the
Act: (i) a current list of the full name and last known business, residence or
mailing address of each Member, Management Committee member and Manager, both
past and present; (ii) a copy of the Certificate and all amendments thereto,
together with any power of attorney pursuant to which any amendment thereto has
been executed; (iii) copies of the Company’s federal, state and local income tax
or information returns and reports, if any, for the three most recent Fiscal
Years; (iv) copies of this Agreement and any amendments hereto, and copies of
any writings permitted or required under the Act; (v) copies of any financial
statements of the Company for the three most recent Fiscal Years; (vi) minutes
of any meetings of Members and any written consents obtained from Members; (vii)
true and full information regarding the amount of cash and a description and
statement of the agreed value of any other property or services contributed by
each Member and which each Member has agreed to contribute in the future, and
the date on which each became a Member; and (viii) the books and records of the
Company as they relate to the internal affairs of the Company for at least the
current and past four Fiscal Years.

 
36

--------------------------------------------------------------------------------

 

11.1.2      Books and Records of Irgovel. Irgovel shall maintain at its
principal office, 7351 Avenida Presidente Joao Goulart, Distrio Industrial CEP
96.040-000, City of Pelotas, State of Rio Grande Del Sol, Federated Republic of
Brazil, all of the following and any other information required by applicable
law: (i) a current list of the full name and last known business, residence or
mailing address of each quotaholder, board member and officer, both past and
present; (ii) a copy of its Charter Documents and all amendments thereto,
together with any power of attorney pursuant to which any amendment thereto has
been executed; (iii) copies of Irgovel’s national, state and local income tax or
information returns and reports, if any, for Irgovel’s three most recent fiscal
years; (iv) copies of any financial statements of the Company for Irgovel’s
three most recent fiscal years; (v) minutes of any meetings of quotaholders and
any written consents obtained from quotaholders; (vi) true and full information
regarding the amount of cash and a description and statement of the agreed value
of any other property or services contributed by each quotaholder and which each
quotaholder has agreed to contribute in the future, and the date on which each
became a quotaholder; and (vii) the books and records of Irgovel as they relate
to the internal affairs of Irgovel for at least Irgovel’s current and past four
fiscal years.
 
11.2         Inspection by Members.


11.2.1      Inspection.  Except as provided in Section 11.2.2, any Company
records are subject to inspection and copying at the reasonable request, and at
the expense, of any Member during ordinary business hours by such Member or
Member’s agent.  The Company may impose a reasonable charge, not to exceed the
estimated cost of labor and material for production or reproduction, for copies
of any documentation provided to a Member.


11.2.2      Confidentiality.  The Manager shall have the right to keep
confidential from the Members (but not from the members of the Management
Committee), for such period as the Manager deems reasonable, any information
which the Manager reasonably believes to be in the nature of trade secrets or
other information the disclosure of which the Manager in good faith believes is
not in the best interest of the Company, of its business, or which the Company
is required by law or by agreement with a third party to keep confidential.  The
provisions of this Section 11.2.2 shall in no way limit the ability of the
Designees from inspecting such information.


11.3         Reports.  The Company shall deliver or cause to be delivered, by
March 1 (and in any event not later than April 1) of each year, to each Person
who was a Unit Holder at any time during the previous year, all information
necessary for the preparation of such Person’s United States federal income tax
returns and any state, local and foreign income tax returns which such Person is
required to file as a result of the Company being engaged in a trade or business
within such state, local or foreign jurisdiction, including a statement showing
such Person’s share of income, gains, losses, deductions and credits for such
year for United States federal income tax purposes (and, if applicable, state,
local or foreign income tax purposes) and the amount of any Distributions made
to or for the account of such Person.  Upon the written request of any such
Person, the Company will use reasonable efforts to deliver or cause to be
delivered any additional information necessary for the preparation of any state,
local and foreign income tax returns which must be filed by such Person.  At the
close of each taxable year, at the Company’s cost and expense, the Company shall
prepare or cause to be prepared all required Company federal, state and local
information and income tax returns, which returns and any accompanying Schedules
K-1 (or comparable schedules in the case of state and local returns) shall be
delivered to the holders of Units no later than April 1 of the succeeding
taxable year and timely filed with the appropriate federal, state and local
taxing authorities.

 
37

--------------------------------------------------------------------------------

 

11.4         Bank Accounts.  The Company shall maintain the funds of the Company
in one or more separate bank accounts in the name of the Company, and shall not
permit the funds of the Company to be commingled in any fashion with the funds
of any other person.  The Manager, acting alone, is authorized to endorse
checks, drafts, and other evidences of indebtedness made payable to the order of
the Company, but only for the purpose of deposit into the Company’s
accounts.  All checks, drafts, and other instruments obligating the Company to
pay money shall be signed in accordance with the requirements of this Agreement.


11.5         Tax Matters Member.  The Members shall from time to time cause the
Company to make such tax elections as they deem to be in the best interests of
the Company and the Members. The Manager, or any other individual appointed by a
Super-Majority of the Management Committee, shall be the “Tax Matters Partner,”
as defined in Code Section 6231.


11.6         Annual Audit.  The Company shall cause to be prepared and
distributed to all Members within one hundred and twenty days (120) days after
the end of each Fiscal Year the following consolidated financial statements for
the Company and its Subsidiaries, each audited by a certified public accounting
firm allowed hereunder: (a) a statement of cash flow for such year; (b) a
statement of income for such year; and (c) a balance sheet as of end of the
Fiscal Year.


ARTICLE XII
Dissolution and Winding Up


12.1         Conditions of Dissolution.  The Company shall dissolve upon the
occurrence of any of the following events:


12.1.1      Election.  The election by a Super-Majority in Interest; or


12.1.2      Sale.  The sale or other disposition of all or substantially all of
the assets of the Company and the distribution of the proceeds of the sale or
other disposition to the Members.


12.2         Winding Up.  Upon the dissolution of the Company under the Act or
this Agreement, the Company’s assets shall be disposed of and its affairs wound
up and the conduct of the Company’s business shall be limited to those matters
consistent with the disposition of assets and winding up of affairs.


12.3         Order of Payment of Liabilities, Distribution of Assets, Upon
Dissolution. After determining that all known debts and liabilities of the
Company in the process of winding-up, including, without limitation, debts and
liabilities to Members who are creditors of the Company, have been paid or
adequately provided for, the remaining assets shall be liquidated and the
proceeds distributed, after taking into account Taxable Net Income and Loss
allocations for the Company’s taxable year during which the liquidation occurs,
to the Members in accordance with the priorities and preferences set forth in
Section 7.2.  Such liquidating distributions shall be made by the earlier of (i)
the end of the Company’s taxable year in which the Company is liquidated, or
(ii) ninety (90) days after the date of such liquidation.

 
38

--------------------------------------------------------------------------------

 

12.4         Limitations on Payments Made in Dissolution.  Except as otherwise
specifically provided in this Agreement, each Member shall be entitled to look
solely to the assets of the Company for the return of the Member’s positive
Capital Account balance and shall have no recourse for his or her Capital
Contribution and/or share of Company profits against any other Member except as
provided in ARTICLE XIII.


ARTICLE XIII
Indemnification of Agents.


13.1         Indemnification of Manager and Management Committee.   The Company,
its receiver, or its trustee shall indemnify and hold harmless the Manager, the
Members, the Management Committee members and the officers, and each of them,
and each of their employees, agents, representatives and successors, to the
fullest extent permitted by law, from and against any loss, expense, damage,
claim, liability, expense or injury suffered or sustained by them because of any
act or omission arising our of their activities on behalf of the Company or in
furtherance of the interests of the Company or their status as a Manager,
officer, Management Committee member, Member or agent of the Company, including
without limitation any judgment, award, settlement, attorneys’ fees, and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding, or claim, regardless of whether the indemnified
party ceases to act in the capacity at the time the liability or expense is paid
or incurred and regardless of the identity of the party bringing the claim or
action. Reasonable expenses incurred by an indemnified party in connection with
the foregoing matters, to the fullest extent permitted by law, shall be paid or
reimbursed by the Company in advance of the final disposition of such
proceedings. A Person shall not be denied indemnification hereunder because such
person had an interest in the action to which the indemnification applies, if
the Person is otherwise entitled to indemnity hereunder.


13.2         Limitation on Indemnification.  Notwithstanding Section 13.1 above,
no Person shall be entitled to or shall receive indemnification in respect to
any matters that proximately result from the person’s fraud, bad faith, gross
negligence or willful misconduct or the person’s material breach of this
Agreement.


13.3         Indemnification on Successful Defense.  To the extent that the
Person entitled to indemnification is successful on the merits or otherwise in
defense of any action, suit, or proceeding referred to in Section 13.1, or in
the defense of any claim, issue or matter therein, the Company shall indemnify
the Person against the expenses, including attorney’s fees, actually and
reasonably incurred in connection therewith.


ARTICLE XIV
Investment Representations.


Each Member hereby represents and warrants to, and agrees with, the other
Members and the Company as set forth below.

 
39

--------------------------------------------------------------------------------

 

14.1         Preexisting Relationship or Experience.  He, she or it has a
preexisting personal or business relationship with the Company or the Manager,
or by reason of his, her or its business or financial experience, or the
business or financial experience of the financial advisor who is unaffiliated
with and who is not compensated, directly or indirectly, by the Company or any
Affiliate or selling agent of the Company, he, she, or it is capable of
evaluating the risks and merits of an investment in the Company and of
protecting his, her or its own interests in connection with this investment.


14.2         No Advertising.  He, she or it has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
article or any other form of advertising or general solicitation with respect to
the sale of the Membership Interest.


14.3         Investment Intent.  He, she or it is acquiring the Membership
Interest for investment purposes for his, her or its own account only and not
with a view to or for sale in connection with any distribution of all or any
part of the Membership Interest.  No other Person will have any direct or
indirect beneficial interest in or right to the Membership Interest.


ARTICLE XV
Pre-Emptive Rights.


15.1         Generally.  Subject to Section 15.4, the Members shall be entitled
to receive notice of, and participate in, at the same price and on the same
terms, any issuance by the Company or any Subsidiary of the Company of New
Securities from and after the date hereof so that each Member may maintain its
then current Percentage Interest in the Company or the Company Subsidiary, as
applicable, provided that if a Member does not own any equity securities of a
Company Subsidiary, then the Member may obtain an ownership interest of New
Securities proposed to be issued by a Company Security equivalent to such
Member’s Percentage Interest in the Company.  “New Securities” shall mean any
Membership Interests or equity interests in the Company or any Subsidiary of the
Company, whether now authorized or not, and rights, convertible securities,
options or warrants to purchase such Membership Interests, and securities of any
type whatsoever that are, or may become, exercisable or convertible into
Membership Interests.


15.2         Notice of Sales.  If the Company or any Subsidiary of the Company
proposes to sell New Securities from and after the date hereof, the Company must
first provide written notice of such proposed sale (the “Interest Sale Notice”)
to each Member.  The Interest Sale Notice shall state the class, series or
subclass of New Securities proposed to be sold, the aggregate number of New
Securities proposed to be sold, the purchase price per New Security and any
other material terms or conditions of the offering.  Each Member shall be
entitled to elect to purchase up to that number of New Securities proposed to be
sold as shall be required to maintain the Member’s then current aggregate
Percentage Interest in respect of its Units, or, in the case of a sale of New
Securities of a Subsidiary of the Company, to obtain an interest in the
Subsidiary that is equivalent to the Percentage Interest held by the Member in
the Company.  To make an election, a Member shall provide a written notice (each
such notice, a “Interest Purchase Notice”) to the Company of such election
within fifteen (15) Business Days after the date of the Interest Sale Notice
(the “Interest Sale Election Period”), which notice shall include the number of
New Securities that the Member desires to purchase.  If the aggregate number of
New Securities that a Member desires to purchase (as evidenced by the Interest
Purchase Notices) exceeds the total number of New Securities that may be
purchased by the Members under this Section 15.2 (“Eligible Preemptive
Interests”), each Member will be entitled to purchase up to its pro rata share
of the Eligible Preemptive Interests, based on the Percentage Interest of the
Member in respect of its Units on the date of the Interest Sale Notice, compared
to the sum of the Percentage Interests in respect of Units on the date of the
Interest Sale Notice of all Members that timely delivered Interest Purchase
Notices electing to purchase New Securities under this ARTICLE XV.

 
40

--------------------------------------------------------------------------------

 

15.3         Consummation of Sales.  The Company or the Company’s Subsidiary, as
applicable, must consummate the sale of the New Securities to those recipients
of the Interest Sale Notice who elect to purchase the New Securities within ten
(10) Business Days after the expiration of the Interest Sale Election Period,
unless the Company and the Member recipient mutually agree to a different
schedule for closing.  After the Company or the Company’s Subsidiary, as
applicable, has sold all of the New Securities requested by the recipients of
the Interest Sale Notice, the Company or Company Subsidiary shall be entitled to
sell any New Securities referenced in the Interest Sale Notice not otherwise
purchased by the recipients of the Interest Sale Notice; provided, however, that
if the Company or the Company Subsidiary does not consummate the sale of all
such remaining New Securities within forty (40) Business Days after the
expiration of the Interest Sale Election Period, the Company and the Company
Subsidiary must first again comply with the requirements of this Section 15
before selling any New Securities that remain unsold (or for which the Company
or the Company Subsidiary has not received an irrevocable written purchase
commitment) at the end of such forty (40) Business Day period.


15.4         Pre-Emptive Rights Not Applicable.  The pre-emptive rights in this
Section 15 shall not be applicable to:


15.4.1      the issuance or sale of additional Units approved by a
Super-Majority in Interest in writing prior to such issuance or sale; or


15.4.2      the issuance of Units in connection with a bona fide business
acquisition of or by the Company or the Subsidiary, whether by merger,
consolidation, sale or purchase of assets, sale or exchange of Units or
otherwise, each as approved by a Super-Majority in Interest.


ARTICLE XVI
Drag-Along Rights


16.1         Approved Sale.  From and after the Drag Along Trigger Date, AF may
cause a sale of the business, in one or a series of related transactions, by way
of selling 100% of the outstanding equity securities of the Company (whether by
amalgamation, merger, consolidation, recapitalization, sale or Units or
otherwise) or all or substantially all of the Company’s assets to one or more
third parties, including third parties not yet identified by AF, who are not
Affiliates of AF (an “Approved Sale”).  AF may elect to cause an Approved Sale
by sending written notice (a “Sale Notice”) thereof to the Manager and the other
Members.  The Manager and NutraCea shall (and shall cause the Company and its
Subsidiaries to) promptly take all necessary and desirable actions as are
reasonably directed by AF in connection with the consummation of any Approved
Sale, including (i) cooperating with the proposed advisor that will lead the
sale process of the Company or its assets and cooperating with the proposed
buyer(s) (each, a “Proposed Buyer”) and AF in the evaluation of an Approved
Sale, (ii) hiring legal counsel selected by AF to act on behalf of the Company
and the Members in connection with such Approved Sale, (iii) facilitating each
Proposed Buyer’s due diligence process in respect of any such Approved Sale,
(iv) executing sale contracts and other customary documents approved by AF, (v)
making required governmental filings, (vi) obtaining any audit required by a
Proposed Buyer’s financing sources, and (vii) in the case of NutraCea, causing
the Manager and the NutraCea Designees to take all necessary or reasonably
desirable actions to effect such Approved Sale.  The Company shall bear all
costs and expenses of any actual or proposed Approved Sale to the extent such
costs or expenses are incurred by the Company or on behalf of the Members
generally (including, but not limited to, the advisors and legal counsel which
provide services to the Company with respect to the Approved Sale); provided,
that the Company shall not bear the costs of additional advisors or legal
counsel which provide services that only benefit a specific Member or Members.

 
41

--------------------------------------------------------------------------------

 

16.2         Holder Obligations.  In connection with an Approved Sale, each Unit
Holder and the Company will consent to and raise no objections against the
Approved Sale.  If the Approved Sale is structured as an asset sale, merger or
consolidation, then each Unit Holder shall vote for or consent to, and waive any
dissenters rights, appraisal rights or similar rights in connection with, such
transaction.  If the Approved Sale is structured as a Transfer of Units, then
each Unit Holder shall Transfer all of his or its Units and rights to acquire
Units on the terms and conditions approved by AF.  Each Unit Holder and the
Company shall take all necessary or desirable actions in connection with the
consummation of an Approved Sale as requested by AF, including executing a sale
contract pursuant to which each Unit Holder will severally (but not jointly)
make representations and warranties concerning solely (a) the ownership of the
Units (if any) to be sold by such holder, and (b) such holder’s ability to
execute such sale contract and necessary ancillary documents and perform the
obligations thereunder, and provide indemnities solely in respect of such
representations and warranties made by such holder.  Each Unit Holder agrees
that, if AF so requests, the agreements relating to the Approved Sale may
provide for indemnity (on a several, but not joint and several, basis) by each
Unit Holder in respect of the Company Reps not made by such Unit Holder;
provided that no Unit Holder shall be obligated to make payments in connection
with a Company Loss in excess of the total consideration received by such Unit
Holder in connection with such Approved Sale, and any Company Losses will be
allocated to such Unit Holders as described in Section 17.1
below.  Notwithstanding the foregoing, the obligations of the holders of Units
with respect to an Approved Sale are subject to the satisfaction of the
following conditions: (x) each Unit Holder shall receive the same form of
consideration allocated in accordance with Section 17.1 or, if holders of Units
are given an option as to such form of consideration to be received, each Unit
Holder shall be given the same option; and (y) each holder of then currently
exercisable rights to acquire Units shall be given an opportunity to exercise
such rights prior to the consummation of the Approved Sale and participate in
such sale as a holder of such Units.


16.3         Sharing of Costs.  All holders of Member Units will bear their
respective share (as described in Section 17.1 hereof) of the costs of any
actual or proposed Approved Sale to the extent such costs are incurred for the
benefit of all holders of Member Units and are not otherwise paid by the
acquiring party, including the costs of any legal counsel described in Section
16.1 above.  Any cost incurred by any Unit Holder on its own behalf will not be
considered a cost of the Approved Sale and will be borne by such Unit Holder
incurring such cost.

 
42

--------------------------------------------------------------------------------

 

16.4         Purchaser Representative.  If the Company or the holders of Units
enter into any negotiation or transaction for which Rule 506 (or any similar
rule then in effect) promulgated under the Securities Act, may be available with
respect to such negotiation or transaction (including a merger, consolidation or
other reorganization), some or all of the holders of Units, will, at the request
of AF, appoint one purchaser representative (as such term is defined in Rule 501
of the Securities Act) reasonably acceptable to AF.  If the holders of Units
appoint a purchaser representative at the request of AF, the Company will pay
the reasonable fees of such purchaser representative.


16.5         Tax Withholding.  If the Company believes that any withholding
taxes may be payable in connection with the amounts payable or other
consideration payable to any Unit Holder in connection with any Approved Sale,
the Company shall so notify the affected holder and the Company may withhold
from the transaction consideration payable to such holder any amounts required
to be withheld under applicable tax laws or regulations.


16.6         Right of First Offer.  Notwithstanding anything to the contrary
contained in this ARTICLE XVI, if AF provides NutraCea with a Sale Notice, then
in lieu of consummating the Approved Sale in accordance with this ARTICLE XVI,
NutraCea may elect to purchase 100% of AF’s Membership Interest at a cash
purchase price equal to (x) AF’s Percentage Interest multiplied by (y) the
aggregate transaction consideration payable to the holders of Units in such
Approved Sale.  NutraCea may exercise such right by delivering irrevocable
written notice thereof to AF no later than the 30th day (the “Drag Along
Response Date”) after the date on which AF delivered the Sale Notice.  If
NutraCea timely exercises such right, then NutraCea shall close such purchase
and pay the full purchase price to AF no later than the 120th day after the Drag
Along Response Date.  If NutraCea does not timely exercise such right or fails
to close such purchase, then AF shall be entitled to cause the Approved Sale as
contemplated above; provided, that if such Approved Sale does not close within
one hundred eighty (180) days after (a) the Drag Along Response Date, if
NutraCea does not timely exercise such right, or (b) the 120th day after the
Drag Along Response Date, if NutraCea fails to close such purchase, then AF may
not exercise any of its rights under this ARTICLE XVI for one year thereafter.


16.7         Termination of Drag Along Rights.  The provisions of this ARTICLE
XVI shall terminate upon (i) the consummation of an Initial Public Offering or
(ii) the consummation of a Change of Control (so long as all of the outstanding
Membership Interests of the Company are converted into the right to receive cash
and/or publicly traded equity securities in such transaction or such Change of
Control occurs pursuant to clause (a) of the definition of Change of Control).


ARTICLE XVII
Miscellaneous.


17.1         Allocation of Consideration in Tag Along Sale or Approved Sale.  In
the event of consummation of sale of Units pursuant to Section 9.5 or ARTICLE
XVI, each participating Unit Holder shall receive in exchange or consideration
for the Membership Interests being sold by such holder the same portion of the
aggregate consideration from such transaction (net of costs, expenses and losses
of the types described below) that such holder would have received if such
aggregate net consideration had been distributed by the Company in accordance
with the rights and preferences set forth in Section 7.2 as in effect
immediately prior to such sale or exchange (and, if less than all of the equity
securities of the Company are included in such transaction, then the allocation
of such aggregate net consideration shall be determined as if the equity
securities included in such transaction were all of the equity securities of the
Company then outstanding).  A holder’s “share” of any Company Loss or any
Participation Rights Transfer Costs shall be the amount required to be paid by
such holder so that subsequent to such holder’s payment, the net portion of the
aggregate consideration received by such holder is equal to the amount that such
holder would have received if the Company had paid such costs and the aggregate
consideration received by all Unit Holder or the Company in the transaction in
question, net of all such losses and expenses, had been distributed by the
Company as described in the first sentence of this Section 17.1.

 
43

--------------------------------------------------------------------------------

 

17.2         Public Offering.  In the event that a Super-Majority of the
Management Committee (or, following an Event of Default, the Management
Committee acting in accordance with Section 6.2.4) approves an Initial Public
Offering or AF provides a Demand Request in accordance with Section 2.1 of the
Investor Rights Agreement, then the Company and all holders of Units shall take
all necessary or desirable actions in connection with such offering as the
Management Committee reasonably requests.  Without limiting the generality of
the foregoing, (i) if requested, the Company and all holders of Units shall take
such actions as may be necessary or desirable for the Company and/or one or more
of its Subsidiaries to convert to a corporate form, including the approval of a
merger of the Company and/or one or more of its Subsidiaries with and into a
corporation, with the result that each Member shall hold capital stock of such
surviving corporation (the “Successor Corporation”) with relative rights,
preferences and privileges substantially equivalent to the Units held by such
Person, and (ii) the Company and the Members that are parties thereto shall take
such actions as may be necessary or desirable to cause the Company or the
Successor Corporation and such Members to have rights and obligations that are
comparable to those set forth in this Agreement and the other Related
Documents.  Notwithstanding the foregoing, if the Management Committee so elects
in connection with any such Initial Public Offering, the capital stock to be
issued in respect of the Units will consist of common stock of the class issued
in such offering, and such shares of common stock, valued for this purpose at
the Initial Public Offering price, will be allocated among the holders of Units
as if they were distributed in accordance with Section 7.2 as in effect
immediately prior to such conversion.


17.3         Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the Parties with respect to the
subject matter hereof.


17.4         Construction.  The article and section headings of this Agreement
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provision hereof.  Unless the context
otherwise requires, as used in this Agreement, (a) all references to Articles,
Sections, Schedules, or Exhibits contained in this Agreement are references to
articles, sections, schedules, exhibits of or to this Agreement, (b) words in
the singular include the plural and vice versa, (c) words of any gender include
each other gender, (d) “hereby,” “herein,” “hereof,” “hereto,” “hereunder,” and
words of similar import refer to this Agreement as a whole and not to any
particular provision hereof; (e) “include,” “including,” or derivatives thereof
shall mean “including without limitation”; (f) “or” shall mean “and/or” and (g)
in the event any claim is made by any Member relating to any conflict, omission
or ambiguity in this Agreement, no presumption or burden of proof or persuasion
shall be implied by virtue of the fact that this Agreement was prepared by or at
the request of a particular Member or his or her counsel.

 
44

--------------------------------------------------------------------------------

 

17.5         Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms, provided that nothing in this Section shall be construed to limit or
waive the breach of any representation with respect to enforceability of this
Agreement.


17.6         Notice.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third Business Day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.  Any such notice shall be delivered or addressed to the parties at
the addresses set forth below the party’s signature to this Agreement or at the
most recent address specified by the addressee through written notice under this
provision.  Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee.  If notice is delivered to the Company, one
copy should be sent to the Manager of the Company and to Dale Belt, Fax: (602)
522-3011.


17.7         Amendment.  Unless specifically provided otherwise herein, any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of all the
Members.  Any amendment or waiver affected in accordance with this paragraph
shall be binding upon each Member at the time of such amendment or waiver, each
such Member’s Assignee(s), and the Company.  No waiver or failure to insist upon
strict compliance with an obligation, covenant, agreement or condition hereunder
shall operate as a waiver of, or estoppel with respect to, any other failure.


17.8         Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if the parties had all signed the same
document.  All counterparts shall be construed together and shall constitute one
agreement. This Agreement, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re execute original forms thereof and deliver them to all other parties.  No
party hereto shall raise the use of a facsimile machine or electronic mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.


17.9         Attorneys’ Fees; Prejudgment Interest.  If the services of an
attorney are required by any party to secure the performance of this Agreement
or otherwise upon the breach or default of another party to this Agreement, or
if any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any Person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled.  Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.

 
45

--------------------------------------------------------------------------------

 

17.10       Remedies Cumulative.  No remedy or election hereunder shall be
deemed exclusive but shall whenever possible be cumulative with all other
remedies at law or in equity.


17.11       Successors and Assigns.  AF may transfer any and all rights, duties
and obligations hereunder to any transferee of Units (or securities AF received
in exchange therefor pursuant to a Conversion) held by AF that are transferred,
in one transfer or a series of transfers, in accordance with this Agreement so
long as such transfer constitutes at least fifty percent (50%) of (x) the Units
or securities then held by AF plus (y) the number of Units or securities AF has
the right and/or obligation to purchase in accordance with the Purchase
Agreement at such time.  Subject to the foregoing and except as otherwise
provided herein, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the Members or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


17.12       Specific Performance.  Each party’s obligations under this Agreement
are unique.  The parties each acknowledge that, if any party should default in
performance of the duties and obligations imposed by this Agreement, it would be
extremely impracticable to measure the resulting damages.  Accordingly, the
nondefaulting party, in addition to any other available rights or remedies, may
sue in equity for specific performance, and the parties each expressly waive the
defense that a remedy in damages will be adequate.


17.13       Intentionally Deleted.


17.14       Time.  Time is of the essence of this Agreement.  Whenever the last
day for the exercise of any privilege or the discharge or any duty hereunder
shall fall upon a day that is not a Business Day, the party having such
privilege or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a Business Day.


17.15       Parties in Interest.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action against any party to this Agreement.


17.16       Further Assurances.  The Members shall from time to time and at all
times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances as may
be necessary or desirable to carry out the intent and purposes of this Agreement
and the transactions contemplated by this Agreement.

 
46

--------------------------------------------------------------------------------

 

17.17       Governing Law; Venue.  The laws of the State of Delaware, including,
with limitation, the Act, shall govern the organization and internal affairs of
the Company and the liability of the Members.  Nevertheless, to the extent that
reference need be made to the law of any state to enforce the decision made in
any legal proceeding brought pursuant hereto, the internal laws of the State of
New York (without reference to the rules regarding conflict or choice of laws of
such State) shall be utilized for such purpose.  Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.  THE
PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.


17.18       Inconsistency. In the event that, at any time, any provision of this
Agreement is inconsistent with any provision of any Charter Document of Irgovel
or any other Company Subsidiary, so long as it shall remain in effect, the terms
of this Agreement shall supersede and prevail over the provisions of such
Charter Document, and the Company and Members shall promptly take all necessary
steps to amend any such Charter Document to conform to the terms and
requirements hereof.


17.19       Reorganization.  In the event that AF so requests, the Company, the
Management Committee and all holders of Units shall agree and take all necessary
or desirable actions to restructure the ownership of the Company and its
Subsidiaries in order to qualify for Brazilian Investment Fund, FIPs (Fundos de
Investimento em Participações) or other similar status under Brazilian tax laws.
Without limiting the generality of the foregoing, (i) if requested, the Company
and all holders of Units shall take such actions as may be necessary or
desirable for the Company and/or one or more of its Subsidiaries to complete
such restructuring, including the transfer or Distribution of the assets of the
Company and the formation of one or more new Persons, and (ii) the Company and
the Members that are parties thereto shall take such actions as may be necessary
or desirable to cause the Company and any Person which acquires economic
interests of the Company or its Subsidiaries through this process (a
“Restructured Person”), to have the aggregate rights and obligations that are
substantively equivalent in all material respects as those set forth in this
Agreement and the other Related Documents.  Notwithstanding the foregoing, the
holders of Units shall, immediately following such restructuring, directly or
indirectly through such Restructured Person(s) and/or the Company own interests
in the Company’s assets in the same proportion as such holders of Units held
Economic Interests and Membership Interests in the Company, including, without
limitation, such rights pursuant to Section 7 and Section 6.2.4, immediately
prior to such restructuring transaction.




[remainder of page intentionally left blank]

 
47

--------------------------------------------------------------------------------

 

The Parties have executed this Agreement as of the date first above written.


MEMBERS


NUTRACEA,
a California corporation


By:
               
, Authorized Signatory
       
Title:
                         
Address:
                                       
Facsimile:
                         
INVESTOR
                         
AF Bran Holdings-NL LLC,
 
AF Bran Holdings LLC,
a Delaware limited liability company
 
a Delaware limited liability company
             
By:
     
By:
       
, Authorized Signatory
     
, Authorized Signatory
Title:
     
Title:
                 
Address:
     
Address:
     
250 Park Ave., Suite 2000
   
250 Park Ave., Suite 2000
 
New York, NY 10177
   
New York, NY 10177
Facsimile:
     
Facsimile:
                 
NUTRA SA, LLC,
 
MANAGER
a Delaware limited liability company
                     
By:
     
By:
       
, Authorized Signatory
     
 
Title:
     
Title:
                 
Address:
     
Address:
                               
Facsimile:
     
Facsimile:
   



 
[SIGNATURE PAGE TO THE LIMITED LIABILITY COMPANY AGREEMENT:  NUTRA SA, LLC]
 
 
48

--------------------------------------------------------------------------------

 

The undersigned agrees to the terms of this Agreement:
 


IRGOVEL
INDUSTRIA RIOGRANDESE DE OLEOS VEGETAIS LTDA




By:
         
, Authorized Signatory
 
Title:
             
Address:
                     
Facsimile:
     





[SIGNATURE PAGE TO THE LIMITED LIABILITY COMPANY AGREEMENT:  NUTRA SA, LLC]

 
49

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Capital Contributions


Member
Total Initial Capital Contributions
NutraCea
$14,000,000
AF Bran Holdings-NL LLC
$  6,777,552
AF Bran Holdings LLC
$     947,448



Percentage Interests


Member
Units
Percentage Interest
NutraCea
7,000,000
64.4%
AF Bran Holdings-NL LLC
3,388,776
31.2%
AF Bran Holdings LLC
   473,724
  4.4%
               
 100%



Initial Capital Accounts


Member
Initial Capital Accounts (as of Effective Date)
NutraCea
$14,000,000
AF Bran Holdings-NL LLC
$  6,777,552
AF Bran Holdings LLC
$     947,448

 
 
1

--------------------------------------------------------------------------------